--------------------------------------------------------------------------------

Back to Form 8-K [form_8-k.htm]
 
Exhibit 10.1
 
 


MEDICAID MANAGED CARE MODEL CONTRACT


Amendment of Agreement
Between
City of New York
And
WellCare of New York, Inc.
 
This Amendment, effective January 1, 2007, amends the Medicaid Managed Care
Model Contract (hereinafter referred to as the "Agreement") made by and between
the City of New York acting through the New York City Department of Health and
Mental Hygiene (hereinafter referred to as "DOHMH" or "LDSS") and WellCare of
New York, Inc. (hereinafter referred to as "Contractor" or "MCO").
 
WHEREAS, the parties entered into an Agreement effective October 1, 2005,
amended April 1, 2006, for the purpose of providing prepaid case managed health
services to Medical Assistance recipients residing in New York City; and
 
WHEREAS, the parties desire to amend said Agreement to modify certain provisions
to reflect current circumstances and intentions;
 
NOW THEREFORE, effective January 1, 2007, it is mutually agreed by the parties
to amend this Agreement as follows:
 
1. The attached "Table of Contents" will be applicable for the period beginning
January 1, 2007.
 
2. Amend Section 10.13 "Emergency Services" to read as follows:
 
10.13 Emergency Services
 
a) The Contractor shall maintain coverage utilizing a toll free telephone number
twenty-four (24) hours per day seven (7) days per week, answered by a live
voice, to advise Enrollees of procedures for accessing services for Emergency
Medical Conditions and for accessing Urgently Needed Services. Emergency mental
health calls must be triaged via telephone by a trained mental health
professional.
 
b) The Contractor shall advise its Enrollees how to obtain Emergency Services
when it is not feasible for Enrollees to receive Emergency Services from or
through a Participating Provider. The Contractor agrees to inform its Enrollees
that access to Emergency Services is not restricted and that Emergency Services
may be obtained from a Non-Participating Provider without penalty.
 
c) The Contractor agrees to bear the cost of Emergency Services provided to
Enrollees by Participating or Non-Participating Providers.
 
d) The Contractor agrees to cover and pay for services as follows:
 
i) Participating Providers
 
A) Payment by the Contractor for general hospital emergency department services
provided to an Enrollee by a Participating Provider shall be at the rate or
rates of payment specified in the contract between the Contractor and




January 1, 2007 Amendment
1


the hospital. Such contracted rate or rates shall be paid without regard to
whether such services meet the definition of Emergency Medical Condition.
 
B) Payment by the Contractor for physician services provided to an Enrollee by a
Participating Provider while the Enrollee is receiving general hospital
emergency department services shall be at the rate or rates of payment specified
in the contract between the Contractor and the physician. Such contracted rate
or rates shall be paid without regard to whether such services meet the
definition of Emergency Medical Condition.
 
ii) Non-Participating Providers
 
A) Payment by the Contractor for general hospital emergency department services
provided to an Enrollee by a Non-Participating Provider shall be at the Medicaid
fee-for-service rate, inclusive of the capital component, in effect on the date
that the service was rendered without regard to whether such services meet the
definition of Emergency Medical Condition.
 
B) Payment by the Contractor for physician services provided to an Enrollee by a
Non-Participating Provider while the Enrollee is receiving general hospital
emergency department services shall be at the Medicaid fee-for-service rate in
effect on the date the service was rendered without regard to whether such
services meet the definition of Emergency Medical Condition.
 
e) The Contractor agrees that it will not require prior authorization for
services in a medical or behavioral health emergency. Nothing herein precludes
the Contractor from entering into contracts with providers or facilities that
require providers or facilities to provide notification to the Contractor after
Enrollees present for Emergency Services and are subsequently stabilized. The
Contractor may not deny payments to a Participating Provider or a
Non-Participating Provider for failure of the Emergency Services provider or
Enrollee to give such notice.
 
f) The Contractor agrees to abide by requirements for the provision and payment
of Emergency Services and Post-stabilization Care Services which are specified
in Appendix G, which is hereby made a part of this Agreement as if set forth
fully herein.
 
3. Amend Section 10.22 "Member Needs Relating to HIV to read as follows:
 
10.22 Member Needs Relating to HIV
 
a) The Contractor must inform MMC Enrollees newly diagnosed with HIV infection
or AIDS, who are known to the Contractor, of their enrollment options including
the ability to return to the Medicaid fee-for-service program or to disenroll
from the Contractor's MMC product and to enrol! into HIV SNPs, if such plan is
available.
 
b) The Contractor will inform Enrollees about HIV counseling and testing
services, including Rapid HIV Testing, available through the Contractor's
Participating Provider network; HIV counseling and testing services available
when performed as part of a Family Planning and Reproductive Health encounter:
and anonymous counseling and testing services available from SDOH, Local Public
Health Agency clinics and other county programs Counseling and testing rendered
outside of a
 


January 1, 2007 Amendment
2


Family Planning and Reproductive Health encounter, as well as services provided
as the result of an HIV- diagnosis, will be furnished by the Contractor in
accordance with standards of care.
 
c) The Contractor agrees that anonymous testing may be furnished to the Enrollee
without prior approval by the Contractor and may be conducted at anonymous
testing sites. Services provided for HIV treatment may only be obtained from the
Contractor during the period the Enrollee is enrolled in the Contractor's MMC or
FHPlus product.
 
d) The Contractor shall implement policies and procedures consistent with CDC
recommendations as published in the MMWR where consistent with New York State
laws and SDOH Guidance for HIV Counseling & Testing and New Laboratory Reporting
Requirements, including:
 
i) Methods for promoting HIV prevention to all Enrollees. HIV prevention
information, both primary as well as secondary, should be tailored to the
Enrollee's age, sex, and risk factor(s) (e.g., injection drug use and sexual
risk activities), and should be culturally and linguistically appropriate. HIV
primary prevention means the reduction or control of causative factors for HIV,
including the reduction of risk factors. HIV Primary prevention includes
strategies to help prevent uninfected Enrollees from acquiring HIV, i.e.,
behavior counseling for HIV negative Enrollees with risk behavior. Primary
prevention also includes strategies to help prevent infected Enrollees from
transmitting HIV infection, i.e., behavior counseling with an HIV infected
Enrollee to reduce risky sexual behavior or providing antiviral therapy to a
pregnant, HIV infected female to prevent transmission of HIV infection to a
newborn. HIV Secondary Prevention means promotion of early detection and
treatment of HIV disease in an asymptomatic Enrollee to prevent the development
of symptomatic disease. This includes: regular medical assessments; routine
immunization for preventable infections; prophylaxis for opportunistic
.infections; regular dental, optical, dermatological and gynecological care;
optimal diet/nutritional supplementation; and partner notification services
which lead to the early detection and treatment of other infected persons. All
Enrollees should be informed of the availability of HIV counseling, testing,
referral and partner notification (CTRPN) services.
 
ii) Policies and procedures that promote HIV counseling and testing as a routine
part of medical care. Such policies and procedures shall include at a minimum:
assessment methods for recognizing the early signs and symptoms of HIV disease;
initial and routine screening for HIV risk factors through administration of
sexual behavior and drug and alcohol use assessments; and the provision of
information to all Enrollees regarding the availability of HIV CTRPN services,
including Rapid HIV Testing, from Participating Providers or as part of a Family
Planning and Reproductive Health services visit pursuant to Appendix C of this
Agreement, and the availability of anonymous CTRPN services from New York State,
New York City and the LPHA.
 
iii) Policies and procedures that require Participating Providers to provide HIV
counseling and recommend HIV testing to pregnant women in their care. Such
policies and procedures shall be updated to reflect the most current CDC
recommendations as published in the MMWR where consistent with New York State
laws and SDOH Guidance on HIV Counseling and Testing. The HIV counseling and
testing provided shall be done in accordance with Article 27-F of
 
January 1, 2007 Amendment
3


the PHL. Such policies and procedures shall also direct Participating Providers
to refer any HIV positive women in their care to clinically appropriate services
for both the women and their newborns.
 
iv) A network of providers sufficient to meet the needs of its Enrollees with
HIV. Satisfaction of the network requirement may be accomplished by inclusion of
HIV specialists within the network or the provision of HIV specialist
consultation to non-HIV specialists serving as PCPs for persons with HIV
infection; inclusion of Designated AIDS Center Hospitals or other hospitals
experienced in HIV care in the Contractor's network; and contracts or linkages
with providers funded under the Ryan White CARE Act. The Contractor shall inform
Participating Providers about how to obtain information about the availability
of Experienced HIV Providers and HIV Specialist PCPs.
 
v) Case Management Assessment for Enrollees with HIV Infection. The Contractor
shall establish policies and procedures to ensure that Enrollees who have been
identified as having HIV infection are assessed for case management services.
The Contractor shall arrange for any Enrollee identified as having HIV infection
and needing case management services to be referred to an appropriate case
management services provider, including Contractor provided case management,
and/or, with appropriate consent of the Enrollee, HIV community-based
psychosocial case management services and/or COBRA Comprehensive Medicaid Case
Management (CMCM) services for MMC Enrollees.
 
vi) The Contractor shall require its Participating Providers to report positive
HIV test results and diagnoses and known contacts of such persons to the New
York State Commissioner of Health. In New York City, these shall be reported to
the New York City Commissioner of Health. Access to partner notification
services must be consistent with 10 NYCRR Part 63.
 
vii) The Contractor's Medical Director shall review Contractor's HIV practice
guidelines at least annually and update them as necessary for compliance with
recommended SDOH AIDS Institute and federal government clinical standards. The
Contractor will disseminate the HIV Practice Guidelines or revised guidelines to
Participating Providers at least annually, or more frequently as appropriate.
 
4. Amend Section 18.3 ''SDOH Instructions for Report Submissions" to read as
follows:
18.3 SDOH Instructions for Report Submissions
 
SDOH, with notice to DOHMH, will provide Contractor with instructions for
submitting the reports required by SDOH in Section 18.5 of this Agreement,
including time frames, and requisite formats. The instructions, time frames and
formats may be modified by SDOH upon sixty (60) days written notice to the
Contractor.
 
5. Delete Section 1 8.4 “Liquidated Damages," and renumber Sections 18.5
"Notification of Changes in Report Due Dates. Requirements or Formats:" 18.6
"Reporting Requirements;" 18.7 "Ownership and Related Information Disclosure:"
18.8 "Public Access to Reports;" 18.9 Professional Discipline: 18.10
"Certification Regarding Individuals Who Have Been Debarred Or Suspended By
Federal. State, or Local Government:" 18.1 1 "Conflict of Interest Disclosure:"
 


January 1, 2007 Amendment
4


and 18.12 "Physician Incentive Plan Reporting." as Sections 18.4. 18.5. 18.6,
18.7. 18.8. 18.9. 18.10, and 18.11 respectively.
 
6. Add a new Section 22.7 "Recovery of Overpayments to Providers" to read as
follows:
 
22.7 Recovery of Overpayments to Providers
 
Consistent with the exception language in Section 3224-b of the Insurance Law,
the Contractor shall retain the right to audit participating providers' claims
for a six year period from the date the care, services or supplies were provided
or billed, whichever is later, and to recoup any overpayments discovered as a
result of the audit. This six year limitation does not apply to situations in
which fraud may be involved or in which the provider or an agent of the provider
prevents or obstructs the Contractor's auditing.
 
7. Renumber Sections 22.7 "Restrictions on Disclosure:" 22.8 "Transfer of
Liability:" 22.9 "Termination of Health Care Professional Agreements:" 22.10
"Health Care Professional Hearings:'' 22.11 "Non-Renewal of Provider
Agreements:" 22.12 "Notice of Participating Provider Termination:" and 22.13
"Physician Incentive Plan:" as Sections 22.8, 22.9. 22.10, 22.11. 22.12. 22.13.
and 22.14 respectively.
 
8. The attached Appendix F "New York State Department of Health Action and
Grievance System Requirements for MMC and FHPlus Programs" will be applicable
for the period beginning January 1.2007.
 
9. The attached Appendix G ''SDOH Requirements for the Provision of Emergency
Care and Services" will be applicable for the period beginning January 1. 2007.
 
10. The attached Appendix K "Prepaid Benefit Package Definitions of Covered and
Non-Covered Services" will be applicable for the period beginning January 1.
2007.
 
11. Amend Subsections 4 (a). 4 (b). and 4(c) of Section N.4 "Additional
Reporting Requirements" of Appendix N "New York City Specific Contracting
Requirements" to read as follows:
 
a) The Contractor shall provide DOHMH with all reports submitted to SDOH
pursuant to Sections 18.5(a)(i), (ii), (vi), (vii) and (xii) of this Agreement.
 
b) Upon request by DOHMH, the Contractor shall submit to DOHMH reports submitted
to SDOH pursuant to Section 18.5(a) (iii) and Section 18.5(a) (xi) and/or
Section 23.2 of this Agreement.
 
c) To meet the appointment availability review requirements of Section
18.5(a)(ix), the Contractor shall conduct a service area specific review of
appointment availability for two specialist types, to be determined by DOHMH,
semi-annually. Reports on the results of such surveys must be kept on file by
the Contractor and be readily available for review by SDOH and DOHMH, and
submitted to the DOHMH




January 1, 2007 Amendment
5
 




12. The attached Schedule 1 "DOHMH Public Health Service Fee Schedule 1 of
Appendix N New York City Specific Contracting Requirements" will be applicable
for the period beginning January 1.2007.
 
All other provisions of said AGREEMENT shall remain in full force and effect.






January 1, 2007 Amendment
6


This Amendment is effective January 1, 2007 and the Agreement, including the
modifications made by this Amendment and previous Amendments, shall remain in
effect until September 30, 2007 or until an extension, renewal or successor
Agreement is entered into as provided for in the Agreement.
 
IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Agreement on the dates appearing below their respective signatures.
 




 


CONTRACTOR
 
CITY OF NEW YORK
By:       /s/ Todd S. Farha            
 
By:   /s/ Andrew Rein            
(Signature)
 
(Signature)
Todd S. Farha
 
Andrew Rein
Title: President & CEO
 
Title: COO/ EDC
WellCare of New York, Inc.
   
(Contractor’s Name)
 
NYC DOHMH
Date: January 4, 2007
 
Date: January 31, 2007
     

 
January 1, 2007 Amendment
7




STATE OF FLORIDA
SS:
COUNTY OF HILLSBOROUGH


 
On this 4th Day of January, 2007, Todd S. Farha came before me, to me known and
known to be the President and CEO of WellCare of New York, Inc., who is duly
authorized to execute the foregoing instrument on behalf of said corporation and
s/he acknowledged to me that s/he executed the same for the purpose therein
mentioned.
 
 
NOTARY PUBLIC
 




STATE OF NEW YORK
SS:
COUNTY OF NEW YORK


 
On this 31 Day of January 2007, Andrew Rein came before me, to me known to be
the Executive Deputy Commissioner in the New York City Department of Health and
Mental Hygiene, who is duly authorized to execute the foregoing instrument on
behalf of the City and s/he acknowledged to me that s/he executed the same for
the purpose therein mentioned.
 


NOTARY PUBLIC
 

--------------------------------------------------------------------------------






Table of Contents for Model Contract




Recitals
Section 1 Definitions
 
Section 2  Agreement Term, Amendments, Extensions, and General Contract
Administration Provisions
2.1 Term
2.2 Amendments
2.3 Approvals
2.4 Entire Agreement
2.5 Renegotiation
2.6 Assignment and Subcontracting
2.7 Termination
a. DOHMH Initiated Termination
b. Contractor and DOHMH Initiated Termination
c. Contractor Initiated Termination
d. Termination Due to Loss of Funding
2.8 Close-Out Procedures
2.9 Rights and Remedies
2.10 Notices
2.11 Severability


Section 3  Compensation
3.1 Capitation Payments
3.2 Modification of Rates During Contract Period
3.3 Rate Setting Methodology
3.4 Payment of Capitation
3.5 Denial of Capitation Payments
3.6 SDOH Right to Recover Premiums
3.7 Third Party Health Insurance Determination
3.8 Payment for Newborns
3.9 Supplemental Maternity Capitation Payment
3.10 Contractor's Financial Liability
3.11 Inpatient Hospital Stop-Loss Insurance for Medicaid Managed Care (MMC)
Enrollees
3.12 Mental Health and Chemical Dependence Stop-Loss for MMC Enrollees
3.13 Residential Health Care Facility Stop-Loss for MMC Enrollees
3.14 Stop-Loss Documentation and Procedures for the MMC Program
3.15 Family Health Plus (FHPlus) Reinsurance
3.16 Tracking Visits Provided by Indian Health Clinics - Applies to MMC Program
Only


Section 4  Service Area
Section 5  Reserved



 
TABLE OF CONTENTS
January 1, 2007
1
 


Table of Contents for Model Contract
 
Section 6 Enrollment
6.1 Populations Eligible for Enrollment
6.2 Enrollment Requirements
6.3 Equality of Access to Enrollment
6.4 Enrollment Decisions
6.5 Auto Assignment - For MMC Program Only
6.6 Prohibition Against Conditions on Enrollment
6.7 Newborn Enrollment
6.8 Effective Date of Enrollment
6.9 Roster
6.10 Automatic Re-Enrollment
 
Section 7 Lock-In Provisions
7.1 Lock-In Provisions in MMC Mandatory Local Social Services Districts and for
Family Health Plus
7.2 Disenrollment During a Lock-In Period
7.3 Notification Regarding Lock-In and End of Lock-In Period
7.4 Lock-In and Change in Eligibility Status
 
Section 8 Disenrollment
8.1 Disenrollment Requirements
8.2 Disenrollment Prohibitions
8.3 Disenrollment Requests
a. Routine Disenrollment Requests
b. Non-Routine Disenrollment Requests
8.4 Contractor Notification of Disenrollments
8.5 Contractor's Liability
8.6 Enrollee Initiated Disenrollment
8.7 Contractor Initiated Disenrollment
8.8 LDSS Initiated Disenrollment
 
Section 9 Guaranteed Eligibility
9.1 General Requirements
9.2 Right to Guaranteed Eligibility
9.3 Covered Services During Guaranteed Eligibility
9.4 Disenrollment During Guaranteed Eligibility
 
Section 10  Benefit Package Requirements
10.1 Contractor Responsibilities
10.2 Compliance with State Medicaid Plan and Applicable Laws
10.3 Definitions
10.4 Child Teen Health Program/Adolescent Preventive Services
10.5 Foster Care Children - Applies to MMC Program Only
10.6 Child Protective Services
10.7 Welfare Reform - Applies to MMC Program Only
10.8 Adult Protective Services
10.9 Court-Ordered Services
 
 
TABLE OF CONTENTS
January 1, 2007
2
 


Table of Contents for Model Contract
 
10.10 Family Planning and Reproductive Health Services
10.11 Prenatal Care
10.12 Direct Access
10.13 Emergency Services
10.14 Medicaid Utilization Thresholds (MUTS)
10.15 Services for Which Enrollees Can Self-Refer
a. Mental Health and Chemical Dependence Services
b. Vision Services
c. Diagnosis and Treatment of Tuberculosis
d. Family Planning and Reproductive Health Services
e. Article 28 Clinics Operated by Academic Dental Centers
10.16 Second Opinions for Medical or Surgical Care
10.17 Coordination with Local Public Health Agencies
10.18 Public Health Services
a. Tuberculosis Screening, Diagnosis and Treatment; Directly Observed Therapy
(TB/DOT)
b. Immunizations
c. . Prevention and Treatment of Sexually Transmitted Diseases
d. Lead Poisoning - Applies to MMC Program Only
10.19 Adults with Chronic Illnesses and Physical or Developmental Disabilities
10.20 Children with Special Health Care Needs
10.21 Persons Requiring Ongoing Mental Health Services
10.22 Member Needs Relating to HIV
10.23 Persons Requiring Chemical Dependence Services
10.24 Native Americans
10.25 Women, Infants, and Children (WIC)
10.26 Urgently Needed Services
10.27 Dental Services Provided by Article 28 Clinics Operated by Academic Dental
Centers Not Participating in Contractor's Network- Applies to MMC Program Only
10.28 Hospice Services
10.29 Prospective Benefit Package Change for Retroactive SSI Determinations
-Applies to MMC Program Only
10.30 Coordination of Services
 
Section 11 Marketing
11.1 Information Requirements
11.2 Marketing Plan
11.3 Marketing Activities
11.4 Prior Approval of Marketing Materials and Procedures
11.5 Corrective and Remedial Actions
 
Section 12 Member Services
12.1 General Functions
12.2 Translation and Oral Interpretation
12.3 Communicating with the Visually, Hearing and Cognitively Impaired
 
TABLE OF CONTENTS
January 1, 2007
3
 






Table of Contents for Model Contract


 
Section 13  Enrollee Rights and Notification
13.1 Information Requirements
13.2 Provider Directories/Office Hours for Participating Providers
13.3 Member ID Cards
13.4 Member Handbooks
13.5 Notification of Effective Date of Enrollment
13.6 Notification of Enrollee Rights
13.7 Enrollee's Rights
13.8 Approval of Written Notices
13.9 Contractor's Duty to Report Lack of Contact
13.10 LDSS Notification of Enrollee's Change in Address
13.11 Contractor Responsibility to Notify Enrollee of Effective Date of Benefit
Package Change
13.12 Contractor Responsibility to Notify Enrollee of Termination, Service Area
Changes and Network Changes
 
Section 14 Action and Grievance System
14.1 General Requirements
14.2 Actions
14.3 Grievance System
14.4 Notification of Action and Grievance System Procedures
14.5 Complaint, Complaint Appeal and Action Appeal Investigation Determinations
 
Section 15 Access Requirements
15.1 General Requirement
15.2 Appointment Availability Standards
15.3 Twenty-Four (24) Hour Access
15.4 Appointment Waiting Times
15.5 Travel Time Standards
15.6 Service Continuation
a. New Enrollees
b. Enrollees Whose Health Care Provider Leaves Network
15.7 Standing Referrals
15.8 Specialist as a Coordinator of Primary Care
15.9 Specialty Care Centers 15.10 Cultural Competence
 
Quality Management
16.1 Internal Quality Management Program
16.2 Standards of Care
 
Monitoring and Evaluation
17.1 Right To Monitor Contractor Performance
17.2 Cooperation During Monitoring And Evaluation
17.3 Cooperation During On-Site Reviews
17.4 Cooperation During Review of Services by External Review Agency
 
TABLE OF CONTENTS
January 1, 2007
4
 


Table of Contents for Model Contract
 
Section 18 Contractor Reporting Requirements
18.1 General Requirements
18.2 Time Frames for Report Submissions
18.3 SDOH Instructions for Report Submissions
18.4 Notification of Changes in Report Due Dates, Requirements or Formats
18.5 Reporting Requirements
18.6 Ownership and Related Information Disclosure
18.7 Public Access to Reports
18.8 Professional Discipline
18.9 Certification Regarding Individuals Who Have Been Debarred or Suspended by
Federal or State Government
18.10 Conflict of Interest Disclosure
18.11 Physician Incentive Plan Reporting
 
Section 19 Records Maintenance and Audit Rights
19.1 Maintenance of Contractor Performance Records
19.2 Maintenance of Financial Records and Statistical Data
19.3 Access to Contractor Records
19.4 Retention Periods
 
Section 20 Confidentiality
20.1 Confidentiality of Identifying Information about Enrollees, Potential
Enrollees. and Prospective Enrollees
20.2 Medical Records of Foster Children
20.3 Confidentiality of Medical Records
20.4 Length of Confidentiality Requirements
 
Section 21 Provider Network
21.1 Network Requirements
21.2 Absence of Appropriate Network Provider
21.3 Suspension of Enrollee Assignments to Providers
21.4 Credentialing
21.5 SDOH Exclusion or Termination of Providers
21.6 Application Procedure
21.7 Evaluation Information
21.8 Choice/Assignment of Primary Care Providers (PCPs)
21.9 Enrollee PCP Changes
21.10 Provider Status Changes
21.11 PCP Responsibilities
21.12 Member to Providers Ratios
21.13 Minimum PC P Office Hours
a. General Requirements
b. Waiver of Minimum Hours
21.14 Primary Care Practitioners
a. General Limitations
b. Specialists and Sub-specialists as PCPs
 
TABLE OF CONTENTS
January 1, 2007
5




Table of Contents for Model Contract
c. OB/GYN Providers as PCPs
d. Certified Nurse Practitioners as PCPs
21.15 PCP Teams
a. General Requirements
b. Registered Physician Assistants as Physician Extenders
c. Medical Residents and Fellows
21.16 Hospitals
a. Tertiary Services
b. Emergency Services
21.17 Dental Networks
21.18 Presumptive Eligibility Providers
21.19 Mental Health and Chemical Dependence Services Providers
21.20 Laboratory Procedures
21.21 Federally Qualified Health Centers (FQHCs)
21.22 Provider Services Function
21.23 Pharmacies - Applies to FHPlus Program Only
 
Section 22 Subcontracts and Provider Agreements
22.1 Written Subcontracts
22.2 Permissible Subcontracts
22.3 Provision of Services Through Provider Agreements
22.4 Approvals
22.5 Required Components
22.6 Timely Payment
22.7 Recovery of Overpayments to Providers
22.8 Restrictions on Disclosure
22.9 Transfer of Liability
22.10 Termination of Health Care Professional Agreements
22.11 Health Care Professional Hearings
22.12 Non-Renewal of Provider Agreements
22.13 Notice of Participating Provider Termination
22.14 Physician Incentive Plan
 
Section 23 Fraud and Abuse
23.1 General Requirements
23.2 Prevention Plans and Special Investigation Units
 
Section 24 Americans With Disabilities Act (ADA) Compliance Plan
 
Section 25 Fair Hearings
25.1 Enrollee Access to Fair Hearing Process
25.2 Enrollee Rights to a Fair Hearing
25.3 Contractor Notice to Enrollees
25.4 Aid Continuing
25.5 Responsibilities of SDOH
25.6 Contractor's Obligations

 
TABLE OF CONTENTS
January 1, 2007
6
 


Table of Contents for Model Contract
 
Section 26 External Appeal
26.1 Basis for External Appeal
26.2 Eligibility For External Appeal
26.3 External Appeal Determination
26.4 Compliance With External Appeal Laws and Regulations
26.5 Member Handbook
 
Section 27  Intermediate Sanctions
27.1 General
27.2 Unacceptable Practices
27.3 Intermediate Sanctions
27.4 Enrollment Limitations
27.5 Due Process
 
Section 28 Environmental Compliance


Section 29 Energy Conservation


Section 30 Independent Capacity of Contractor Section 31


Section 31 No Third Party Beneficiaries
 
Section 32  Indemnification
32.1 Indemnification by Contractor
32.2 Indemnification by DOHMH
 
Section 33  Prohibition on Use of Federal Funds for Lobbying
33.1 Prohibition of Use of Federal Funds for Lobbying
33.2 Disclosure Form to Report Lobbying
33.3 Requirements of Subcontractors
 
Section 34 Non-Discrimination
34.1 Equal Access to Benefit Package
34.2 Non-Discrimination
34.3 Equal Employment Opportunity
34.4 Native Americans Access to Services from Tribal or Urban Indian Health
Facility
 
Section 35 Compliance with Applicable Laws
35.1 Contractor and DOHMH Compliance With Applicable Laws
35.2 Nullification of Illegal, Unenforceable, Ineffective or Void Contract
Provisions
35.3 Certificate of Authority Requirements
35.4 Notification of Changes In Certificate of Incorporation
35.5 Contractor's Financial Solvency Requirements
35.6 Compliance With Care For Maternity Patients
35.7 Informed Consent Procedures for Hysterectomy and Sterilization
 
TABLE OF CONTENTS
January 1, 2007
7


Table of Contents for Model Contract
 
35.8 Non-Liability of Enrollees For Contractor's Debts
35.9 DOHMH Compliance With Conflict of Interest Laws
35.10 Compliance With New York State Public Health Law (PHL) Regarding External
Appeals


Section 36 New York State Standard Contract Clauses and Local Standard Clauses
Signature Page




 
TABLE OF CONTENTS
January 1, 2007
8

 


Table of Contents for Model Contract
 
APPENDICES



A. New York State Standard Clauses

B. Certification Regarding Lobbying

C. New York State Department of Health Requirements for the Provision of Family
Planning and Reproductive Health Services


D. New York State Department of Health Marketing Guidelines


E. New York State Department of Health Member Handbook Guidelines
 
F. New York State Department of Health Action and Grievance System Requirements
for the MMC and FHPlus Programs
 
G. New York State Department of Health Requirements for the Provision of
Emergency Care and Services
 
H. New York State Department of Health Requirements for the Processing of
Enrollments and Disenrollments in the MMC and FHPlus Programs
 
I. New York State Department of Health Guidelines for Use of Medical Residents
and Fellows


J. New York State Department of Health Guidelines for Contractor Compliance with
the Federal ADA


K. Prepaid Benefit Package Definitions of Covered and Non-Covered Services


L. Approved Capitation Payment Rates


M. Service Area, Benefit Options and Enrollment Elections


N. New York City Specific Contracting Requirements


O. Requirements for Proof of Workers' Compensation and Disability Benefits
Coverage


P. RESERVED


Q. RESERVED


R. New York City Standard Local Clauses



 
TABLE OF CONTENTS
January 1, 2007
9


 
 


APPENDIX F


New York State Department of Health Action and Grievance System Requirements for
MMC and FHPlus Programs




F.1 Action Requirements
F.2 Grievance System Requirements




Appendix F
January 1, 2007
F-1




F.1
 
Action Requirements
 
1. Definitions
 
a) Service Authorization Request means a request by an Enrollee, or a provider
on the Enrollee's behalf, to the Contractor for the provision of a service,
including a request for a referral or for a non-covered service.
 
i) Prior Authorization Request is a Service Authorization Request by the
Enrollee, or a provider on the Enrollee's behalf, for coverage of a new service,
whether for a new authorization period or within an existing authorization
period, before such service is provided to the Enrollee.
 
ii) Concurrent Review Request is a Service Authorization Request by an Enrollee,
or a provider on Enrollee's behalf, for continued, extended or more of an
authorized service than what is currently authorized by the Contractor.
 
b) Service Authorization Determination means the Contractor's approval or denial
of a Service Authorization Request.
 
c) Adverse Determination means a denial of a Service Authorization Request by
the Contractor or an approval of a Service Authorization Request in an amount,
duration, or scope that is less than requested.
 
d) An Action means an activity of a Contractor or its subcontractor that results
in:
 
i) the denial or limited authorization of a Service Authorization Request,
including the type or level of service;
 
ii) the reduction, suspension, or termination of a previously authorized
service;
 
iii) the denial, in whole or in part, of payment for a service;
 
iv) failure to provide services in a timely manner as defined by applicable
State lawand regulation and Section 15 of this Agreement;
 
v) failure of the Contractor to act within the timeframes for resolution and
notification of determinations regarding Complaints. Action Appeals and
Complaint Appeals provided in this Appendix; or
 
vi) in rural areas, as defined by 42 CFR §412.62(f)(a), where enrollment in the
MMC program is mandatory and there is only one MCO- the denial of an Enrollee's
request to obtain services outside the MCO's network pursuant to 42 CFR
§438.52(b)(2)(ii).
 


Appendix F
January 1, 2007
F-2


 
2. General Requirements
 
a) The Contractor's policies and procedures for Service Authorization
Determinations and utilization review determinations shall comply with 42 CFR
Part 438 and Article 49 of the PHL, including but not limited to the following:
 
i) Expedited review of a Service Authorization Request must be conducted when
the Contractor determines or the provider indicates that a delay would seriously
jeopardize the Enrollee's life or health or ability to attain, maintain, or
regain maximum function. The Enrollee may request expedited review of a Prior
Authorization Request or Concurrent Review Request. If the Contractor denies the
Enrollee's request for expedited review, the Contractor must handle the request
under standard review timeframes. .
 
ii) Any Action taken by the Contractor regarding medical necessity or
experimental or investigational services must be made by a clinical peer
reviewer as defined by PHL §4900(2)(a).
 
iii) Adverse Determinations, other than those regarding medical necessity or
experimental/investigational services, must be made by a licensed, certified or
registered health care professional when such determination is based on an
assessment of the Enrollee's health status or of the appropriateness of the
level, quantity or delivery method of care. This requirement applies to Service
Authorization Requests including but not limited to services included in the
Benefit Package, referrals and out-of-network services.
 
iv) The Contractor is required to provide notice by phone and in writing to the
Enrollee and to the provider of Service Authorization Determinations, whether
adverse or not, within the timeframe specified in Section 3 below. Notice to the
provider must contain the same information as the Notice of Action for the
Enrollee.
 
v) The Contractor is required to provide the Enrollee written notice of any
Action other than a Service Authorization Determinations within the timeframe
specified in Section 4 below.
 
3. Timeframes for Service Authorization Determinations
 
a) For Prior Authorization Requests, the Contractor must make a Service
Authorization Determination and notice the Enrollee of the determination by
phone and in writing as fast as the Enrollee's condition requires and no more
than:


Appendix F
January 1, 2007
F-3
 
i) In the case of an expedited review, three (3) business days after receipt of
the. Service Authorization Request; or
 
ii) In all other cases, within three (3) business days of receipt of necessary
information, but no more than fourteen (14) days after receipt of the Service
Authorization request.
 
b) For Concurrent Review Requests, the Contractor must make a Service
Authorization Determination and notice the Enrollee of the determination by
phone and in writing as fast as the Enrollee's condition requires and no more
than;
 
i) In the case of an expedited review, one (1) business day after receipt of
necessary information but no more than three (3) business days after receipt of
the Service Authorization Request; or
 
ii) In all other cases, within one (1) business day of receipt of necessary
information, but no more than fourteen (14) days after receipt of the Service
Authorization Request.
 
c) Timeframes for Service Authorization Determinations may be extended for up to
fourteen (14) days if:
 
i) the Enrollee, the Enrollee's designee, or the Enrollee's provider requests an
extension orally or in writing; or
 
ii) The Contractor can demonstrate or substantiate that there is a need for
additional information and how the extension is in the Enrollee's interest. The
Contractor must send notice of the extension to the Enrollee. The Contractor
must maintain sufficient documentation of extension determinations to
demonstrate, upon SDOH's request, that the extension was justified.
 
d) If the Contractor extended its review as provided in paragraph 3(c) above,
the Contractor must make a Service Authorization Determination and notice the
Enrollee by phone and in writing as fast as the Enrollee's condition requires
and within three (3) business days after receipt of necessary information for
Prior Authorization Requests or within one (1) business day after receipt of
necessary information for Concurrent Review Requests, but in no event later than
the date the extension expires.
 
4. Timeframes for Notices of Actions Other Than Service Authorizations
Determinations
 
a) When the Contractor intends to reduce, suspend, or terminate a previously
authorized service within an authorization period, it must provide the Enrollee
with a written notice at least ten (10) days prior to the intended Action,
except:


Appendix F
January 1, 2007
F-4




i) the period of advance notice is shortened to five (5) days in cases of
confirmed Enrollee fraud; or
 
ii) the Contractor may mail notice not later than date of the Action for the
following:


A) the death of the Enrollee;
B) a signed written statement from the Enrollee requesting service termination
or giving information requiring termination or reduction of services (where the
Enrollee understands that this must be the result of supplying the information);
C) the Enrollee's admission to an institution where the Enrollee is ineligible
for further services;
D) the Enrollee's address is unknown and mail directed to the Enrollee is
returned stating that there is no forwarding address;
E) the Enrollee has been accepted for Medicaid services by another jurisdiction;
or  
F) the Enrollee's physician prescribes a change in the level of medical care.
 
b) The Contractor must mail written notice to the Enrollee on the date of the
Action when the Action is denial of payment, in whole or in part, except as
provided in paragraph F.I 6(b) below.
 
c) When the Contractor does not reach a determination within the Service
Authorization Determination timeframes described above, it is considered an
Adverse Determination, and the Contractor must send notice of Action to the
Enrollee on the date the timeframes expire.
 
5. Format and Content of Notices
 
a) The Contractor shall ensure that all notices are in writing, in easily
understood language and are accessible to non-English speaking and visually
impaired Enrollees. Notices shall include that oral interpretation and alternate
formats of written material for Enrollees with special needs are available and
how to access the alternate formats.
 
i) Notice to the Enrollee that the Enrollee's request for an expedited review
has been denied shall include that the request will be reviewed under standard
timeframes, including a description of the timeframes.
 
ii) Notice to the Enrollee regarding a Contractor-initiated extension shall
include:
A) the reason for the extension;
B) an explanation of how the delay is in the best interest of the Enrollee;
C) any additional information the Contractor requires from any source to make
its determination;
D) the right of the Enrollee to file a Complaint (as defined in Appendix F.2 of
this Agreement)regarding the extension;


Appendix F
January 1, 2007
F-5



E) the process for filing a Complaint with the Contractor and the timeframes
within which a Complaint determination must be made;
F) the right of an Enrollee to designate a representative to file a Complaint on
behalf of the Enrollee; and G) the right of the Enrollee to contact the New York
State Department of Health regarding his or her Complaint, including the SDOH's
toll-free number for Complaints.


iii) Notice to the Enrollee of an Action shall include:
A) the description of the Action the Contractor has taken or intends to take;
B) the reasons for the Action, including the clinical rationale, if any;
C) the Enrollee's right to file an Action Appeal (as defined in Appendix F.2 of
this Agreement), including:
I) The fact that the Contractor will not retaliate or take any discriminatory
action against the Enrollee because he/she filed an Action Appeal.
II) The right of the Enrollee to designate a representative to file Action
Appeals on his/her behalf;
D) the process and timeframe for filing an Action Appeal with the Contractor,
including an explanation that an expedited review of the Action Appeal can be
requested if a delay would significantly increase the risk to an Enrollee's
health, a toll-free number for filing an oral Action Appeal and a form, if used
by the Contractor, for filing a written Action Appeal;
E) a description of what additional information, if any. must be obtained by the
Contractor from any source in order for the Contractor to make an Appeal
determination;
F) the timeframes within which the Action Appeal determination must be made;
G) the right of the Enrollee to contact the New York State Department of Health
with his or her Complaint, including the SDOH's toll-free number for Complaints;
and
H) the notice entitled "Managed Care Action Taken" for denial of benefits or for
termination or reduction in benefits, as applicable, containing the Enrollee's
fair hearing and aid continuing rights.
I) For Actions based on issues of Medical Necessity or an experimental or
investigational treatment, the notice of Action shall also include;
I) a clear statement that the notice constitutes the initial adverse
determination and specific use of the terms "medical necessity" or
"experimental/investigational”;
II) a statement that the specific clinical review criteria relied upon in making
the determination is available upon request; and
III) a statement that the Enrollee may be eligible for an External Appeal.
 
6. Contractor Obligation to Notice
 
a) The Contractor must provide written Notice of Action to Enrollees and
providers in accordance with the requirements of this Appendix, including, but
not limited to, the following circumstances (except as provided for in paragraph
6(b) below):


Appendix F
January 1, 2007
F-6
 


i) the Contractor makes a coverage determination or denies a request for a
referral, regardless of whether the Enrollee has received the benefit;
 
ii) the Contractor determines that a service does not have appropriate
authorization;
 
iii) the Contractor denies a claim for services provided by a Non-Participating
Provider for any reason;
 
iv) the Contractor denies a claim or service due to medical necessity;
 
v) the Contractor rejects a claim or denies payment due to a late claim
submission;
 
vi) the Contractor denies a claim because it has determined that the Enrollee
was not eligible for MMC or FHPlus coverage on the date of service;
 
vii) the Contractor denies a claim for service rendered by a Participating
Provider due to lack of a referral;
 
viii) the Contractor denies a claim because it has determined it is not the
appropriate payor; or
 
ix) the Contractor denies a claim due to a Participating Provider billing for
Benefit Package services not included in the Provider. Agreement between the
Contractor and the Participating Provider.
 
b) The Contractor is not required to provide written Notice of Action to
Enrollees in the following circumstances:
 
i) When there is a prepaid capitation arrangement with a Participating Provider
and the Participating Provider submits a fee-for-service claim to the Contractor
for a service that falls within the capitation payment;
 
ii) if a Participating Provider of the Contractor itemizes or "unbundles" a
claim for services encompassed by a previously negotiated global fee
arrangement;
 
iii) if a duplicate claim is submitted by the Enrollee or a Participating
Provider, no notice is required, provided an initial notice has been issued;
 
iv) if the claim is for a service that is carved-out of the MMC Benefit Package
and is provided to a MMC Enrollee through Medicaid fee-for-service, however, the
Contractor should notify the provider to submit the claim to Medicaid;
 
v) if the Contractor makes a coding adjustment to a claim (up-coding or
down-coding) and its Provider Agreement with the Participating Provider includes
a provision allowing the Contractor to make such adjustments;


Appendix F
January 1, 2007
F-7


vi) if the Contractor has paid the negotiated amount reflected in the Provider
Agreement with a Participating Provider for the services provided to the
Enrollee and denies the Participating Provider's request for additional payment;
or
 
vii) if the Contractor has not yet adjudicated the claim. If the Contractor has
pended the claim while requesting additional information, a notice is not
required until the coverage determination has been made.
 


Appendix F
January 1, 2007
F-8
 


F.2
Grievance System Requirements
 
1. Definitions
 
a) A Grievance System means the Contractor's Complaint and Appeal process, and
includes a Complaint and Complaint Appeal process, a process to appeal Actions,
and access to the State's fair hearing system.
 
b) For the purposes of this Agreement, a Complaint means an Enrollee's
expression of dissatisfaction with any aspect of his or her care other than an
Action. A "Complaint" means the same as a "grievance" as defined by 42 CFR
§438.400 (b).
 
c) An Action Appeal means a request for a review of an Action.
 
d) A Complaint Appeal means a request for a review of a Complaint determination.
 
e) An Inquiry means a written or verbal question or request for information
posed to the Contractor with regard to such issues as benefits, contracts, and
organization rules. Neither Enrollee Complaints nor disagreements with
Contractor determinations are Inquiries.
 
2. Grievance System - General Requirements
 
a) The Contractor shall describe its Grievance System in the Member Handbook,
and it must be accessible to non-English speaking, visually, and hearing
impaired Enrollees. The handbook shall comply with Section 13.4 and The Member
Handbook Guidelines (Appendix E) of this Agreement.
 
b) The Contractor will provide Enrollees with any reasonable assistance in
completing forms and other procedural steps for filing a Complaint, Complaint
Appeal or Action Appeal, including, but not limited to. providing interpreter
services and toll-free numbers with TTY/TDD and interpreter capability.
 
c) The Enrollee may designate a representative to file Complaints, Complaint
Appeals and Action Appeals on his/her behalf.
 
d) The Contractor will not retaliate or take any discriminatory action against
the Enrollee because he/she filed a Complaint. Complaint Appeal or Action
Appeal.


Appendix F
January 1, 2007
F-9




e) The Contractor's procedures for accepting Complaints, Complaint Appeals and
Action Appeals shall include:
 
i) toll-free telephone number;
 
ii) designated staff to receive calls;
 
iii) ''live" phone coverage at least forty (40) hours a week during normal
business hours;
 
iv) a mechanism to receive after hours calls, including either:
A) a telephone system available to take calls and a plan to respond to all such
calls no later than on the next business day after the calls were recorded; or
B) a mechanism to have available on a twenty-four (24) hour, seven (7) day a
week basis designated staff to accept telephone Complaints; whenever a delay
would significantly increase the risk to an Enrollee's health.
 
f) The Contractor must ensure that personnel making determinations regarding
Complaints, Complaint Appeals and Action Appeals were not involved in previous
levels of review or decision-making. If any of the following applies,
determinations must be made by qualified clinical personnel as specified in this
Appendix:
 
i) A denial Action Appeal based on lack of medical necessity.
 
ii) A Complaint regarding denial of expedited resolution of an Action Appeal.
 
iii) A Complaint, Complaint Appeal, or Action Appeal that involves clinical
issues.
 
3. Action Appeals Process
 
a) The Contractor's Action Appeals process shall indicate the following
regarding resolution of Appeals of an Action:
 
i) The Enrollee, or his or her designee, will have no less than sixty (60)
business days from the date of the notice of Action to file an Action Appeal. An
Enrollee filing an Action Appeal within 10 days of the notice of Action or by
the intended date of an Action, whichever is later, that involves the reduction,
suspension, or termination of'previously approved services may request "aid
continuing" in accordance with Section 25.4 of this Agreement.
 
ii) The Enrollee may file a written Action Appeal or an oral Action Appeal. Oral
Action Appeals must be followed by a written, signed, Action Appeal. The
Contractor may provide a written summary of an oral Action Appeal to the
Enrollee (with the acknowledgement or separately) for the Enrollee to review,

Appendix F
January 1, 2007
F-10
 
modify if needed, sign and return to the Contractor. If the Enrolled or provider
requests expedited resolution, of the Action Appeal, the oral Action Appeal does
not need to be confirmed in writing. The date of the oral filing of the Action
Appeal will be the date of the Action Appeal for the purposes of the timeframes
for resolution of Action Appeals. Action Appeals resulting from a Concurrent
Review must be handled as an expedited Action Appeal.
 
iii) The Contractor must send a written acknowledgement of the Action Appeal
within fifteen (15) days of receipt. If a determination is reached before the
written acknowledgement is sent. the Contractor may include the written
acknowledgement with the notice of Action Appeal determination (one notice).
 
iv) The Contractor must provide the Enrollee reasonable opportunity to present
evidence, and allegations of fact or law, in person as well as in writing. The
Contractor must inform the Enrollee of the limited time to present such evidence
in the case of an expedited Action Appeal. The Contractor must allow the
Enrollee or his or her designee, both before and during the Action Appeals
process, to examine the Enrollee's case file, including medical records and any
other documents and records considered during the Action Appeals process. The
Contractor will consider the Enrollee, his or her designee, or legal estate
representative of a deceased Enrollee a party to the Action Appeal.
 
v) The Contractor must have a process for handling expedited Action Appeals.
Expedited resolution of the Action Appeal must be conducted when the Contractor
determines or the provider indicates that a delay would seriously jeopardize the
Enrollee's life or health or ability to attain, maintain, or regain maximum
function. The Enrollee may request an expedited review of. an Action Appeal. If
the Contractor denies the Enrollee's request for an expedited review, the
Contractor must handle the request under standard Action Appeal resolution
timeframes, make reasonable efforts to provide prompt oral notice of the denial
to the Enrollee and send written notice of the denial within two (2) days of the
denial determination.
 
vi) The Contractor must ensure that punitive action is not taken against a
provider who either requests an expedited resolution or supports an Enrollee's
Appeal.
 
vii) Action Appeals of clinical matters must be decided by personnel qualified
to review the Action Appeal, including licensed, certified or registered health
care professionals who did not make the initial determination, at least one of
whom must be a clinical peer reviewer, as defined by PHL §4900(2)(a). Action
Appeals of non-clinical matters shall be determined by qualified personnel at a
higher level than the personnel who made the original determination.




Appendix F
January 1, 2007
F-11
 
4. Timeframes for Resolution of Action Appeals
 
a) The Contractor's Action Appeals process shall indicate the following specific
timeframes regarding Action Appeal resolution:
 
i) The Contractor will resolve Action Appeals as fast as the Enrollee's
condition requires, and no later than thirty (30) days from the date of the
receipt of the Action Appeal.
 
ii) The Contractor will resolve expedited Action Appeals as fast as the
Enrollee's condition requires, within two (2) business days of receipt of
necessary information and no later than three (3) business days of the date of
the receipt of the Action Appeal.
 
iii) Timeframes for Action Appeal resolution may be extended for up to fourteen
(14) days if:
A) the Enrollee, his or her designee. or the provider requests an extension
orally or in writing; or
B) the Contractor can demonstrate or substantiate that there is a need for
additional information and the extension is in the Enrollee's interest. The
Contractor must send notice of the extension to the Enrollee. The Contractor
must maintain sufficient documentation of extension determinations to
demonstrate, upon SDOH's request, that the extension was justified.
 
iv) The Contractor will make a reasonable effort to provide oral notice to the
Enrollee, his or her designee, and the provider where appropriate, for expedited
Action Appeals at the time the Action Appeal determination is made.
 
v) The Contractor must send written notice to the Enrollee, his or her designee,
and the provider where appropriate, within two (2) business days of the Action
Appeal determination.
 
5. Action Appeal Notices
 
a) The Contractor shall ensure that all notices are in writing and in easily
understood language and are accessible to non-English speaking and visually
impaired Enrollees. Notices shall include that oral interpretation and alternate
formats of written material for Enrollees with special needs are available and
how to access the alternate formats.
 
i) Notice to the Enrollee that the Enrollee's request for an expedited Action
Appeal has been denied shall include that the request will be reviewed under
standard Action Appeal timeframes, including a description of the timeframes.
This notice may be combined with the acknowledgement.

 
Appendix F
January 1, 2007
F-12


ii) Notice to the Enrollee regarding an Contractor-initiated extension shall
include:
A) the reason for the extension;
B) an explanation of how the delay is in the best interest of the Enrollee;
C) any additional information the Contractor requires from any source to make
its determination;
D) the right of the Enrollee to file a Complaint regarding the extension;
E) the process for filing a Complaint with the Contractor and the timeframes
within which a Complaint determination must be made;
F) the right of an Enrollee to designate a representative to file a Complaint on
behalf of the Enrollee; and
G) the right of the Enrollee to contact the New York State Department of Health
regarding his or her their Complaint, including the SDOH's toll-free number for
Complaints.
 
iii) Notice to the Enrollee of Action Appeal Determination shall include:
A) Date the Action Appeal was filed and a summary of the Action Appeal;
B) Date the Action Appeal process was completed;
C) the results and the reasons for the determination, including the clinical
rationale, if any;
D) If the determination was not in favor of the Enrollee, a description of
Enrollee's fair hearing rights, if applicable;
E) the right of the Enrollee to contact the New York State Department of Health
regarding his or her Complaint, including the SDOH's toll-free number for
Complaints; and
F) For Action Appeals involving Medical Necessity or an experimental or
investigational treatment, the notice must also include:
I) a clear statement that the notice constitutes the final adverse determination
and specifically use the terms "medical necessity" or
"experimental/investigational;"
II) the Enrollee's coverage type;
III) the procedure in question, and if available and applicable the name of the
provider and developer/manufacturer of the health care service;
IV) statement that the Enrollee is eligible to file an External Appeal and the
timeframe for filing;
V) a copy of the "Standard Description and Instructions for Health Care
Consumers to Request an External Appeal" and the External Appeal application
form;
VI) the Contractor's contact person and telephone number;
VII) the contact person, telephone number, company name and full address of the
utilization review agent, if the determination was made by the agent;
and
VIII) if the Contractor has a second level internal review process, the notice
shall contain instructions on how to file a second level Action Appeal and a
statement in bold text that the timeframe for requesting an External Appeal
begins upon receipt of the final adverse determination

 
Appendix F
January 1, 2007
F-13




of the first level Action Appeal, regardless of whether or not a second level of
Action Appeal is requested, and that by choosing to request a second level
Action Appeal, the time may expire for the Enrollee to request an External
Appeal.
 
6. Complaint Process
 
a) The Contractor' Complaint process shall include the following regarding the
handling of Enrollee Complaints:
 
i) The Enrollee, or his or her designee, may file a Complaint regarding any
dispute with the Contractor orally or in writing. The Contractor may have
requirements for accepting written Complaints either by letter or Contractor
supplied form. The Contractor cannot require an Enrollee to file a Complaint in
writing.
 
ii) The Contractor must provide written acknowledgement of any Complaint not
immediately resolved, including the name, address and telephone number of the
individual or .department handling the Complaint, within fifteen (15) business
days of receipt of the Complaint. The acknowledgement must identify any
additional information required by the Contractor from any source to make a
determination. If a Complaint determination is made before the written
acknowledgement is sent, the Contractor may include the acknowledgement with the
notice of the determination (one notice).
 
iii) Complaints shall be reviewed by one or more qualified personnel.
 
iv) Complaints pertaining to clinical matters shall be reviewed by one or more
licensed, certified or registered health care professionals in addition to
whichever non-clinical personnel the Contractor designates.
 
7. Timeframes for Complaint Resolution by the Contractor
 
a) The Contractor's Complaint process shall indicate the following specific
timeframes regarding Complaint resolution;
 
i) If the Contractor immediately resolves an oral Complaint to the Enrollee's
satisfaction, that Complaint may be considered resolved without any additional
written notification to the Enrollee. Such Complaints must be logged by the
Contractor and included in the Contractor's quarterly HPN Complaint report
submitted to SDOH in accordance with Section 18 of this Agreement.
 
ii) Whenever a delay would significantly increase the risk to an Enrollee's
health, Complaints shall be resolved within forty-eight (48) hours after receipt
of all necessary information and no more than seven (7) days from the receipt of
the Complaint.
Appendix F
January 1, 2007
F-14




iii) All other Complaints shall be resolved within forty-five (45) days after
the receipt of all necessary information and no more than sixty (60) days from
receipt of the Complaint. The Contractor shall maintain reports of Complaints
unresolved after forty-five (45) days in accordance with Section 18 of this
Agreement.
 
8. Complaint Determination Notices
 
a) The Contractor's procedures regarding the resolution of Enrollee Complaints
shall include the following:
 
i) Complaint Determinations by the Contractor shall be made in writing to the
Enrollee or his/her designee and include:
A) the detailed reasons for the determination;
B) in cases where the determination has a clinical basis, the clinical rationale
for the determination;
C) the procedures for the filing of an appeal of the determination, including a
form, if used by the Contractor, for the filing of such a Complaint Appeal; and
notice of the right of the Enrollee to contact the State Department of Health
regarding his or her Complaint, including SDOH's toll-free number for
Complaints.
 
ii) If the Contractor was unable to make a Complaint determination because
insufficient information was presented or available to reach a determination,
the Contractor will send a written statement that a determination could not be
made to the Enrollee on the date the allowable time to resolve the Complaint has
expired.
 
iii) In cases where delay would significantly increase the risk to an Enrollee's
health, the Contractor shall provide notice of a determination by telephone
directly to the Enrollee or to the Enrollee's designee, or when no phone is
available, some other method of communication, with written notice to follow
within three (3) business days.
 
9. Complaint Appeals
 
a) The Contractor's procedures regarding Enrollee Complaint Appeals shall
include the following:
 
i) The Enrollee or designee has no less than sixty (60) business days after
receipt of the notice of the Complaint determination to file a written Complaint
Appeal. Complaint Appeals may be submitted by letter or by a form provided by
the Contractor.
 
ii) Within fifteen (15) business days of receipt of the Complaint Appeal, the
Contractor shall provide written acknowledgement of the Complaint Appeal,
including the name. address and telephone number of the individual designated to

Appendix F
January 1, 2007
F-15


respond to the Appeal. The Contractor shall indicate what additional
information, if any, must be provided for the Contractor to render a
determination.
 
iii) Complaint Appeals of clinical matters must be decided by personnel
qualified to review the Appeal, including licensed, certified or registered
health care professionals who did not make the initial determination, at least
one of whom must be a clinical peer reviewer, as defined by PHL §4900(2)(a).


iv) Complaint Appeals of non-clinical matters shall be determined by qualified
personnel at a higher level than the personnel who made the original Complaint
determination.
 
v) Complaint Appeals shall be decided and notification provided to the Enrollee
no more than:
A) two (2) business days after the receipt of all necessary information when a
delay would significantly increase the risk to an Enrollee's health; or
B) thirty (3.0) business days after the receipt of all necessary information in
all other instances.
 
vi) The notice of the Contractor's Complaint Appeal determination shall include:
A) the detailed reasons for the determination;
B) the clinical rationale for the determination in cases where the determination
has a clinical basis;
C) the notice shall also inform the Enrollee of his/her option to also contact
the State Department of Health with his/her Complaint, including the SDOH's
toll-free number for Complaints;
D) instructions for any further Appeal, if applicable.
 
10. Records
 
a) The Contractor shall maintain a file on each Complaint, Action Appeal and
Complaint Appeal. These records shall be readily available for review by the
SDOH, upon request. The file shall include:
 
i) date the Complaint was filed;
 
ii) copy of the Complaint, if written;
 
iii) date of receipt of and copy of the Enrollee's written confirmation, if any;
 
iv) log of Complaint determination including the date of the determination and
the titles of the personnel and credentials of clinical personnel who reviewed
the Complaint;
 
v) date and copy of the Enrollee's Action Appeal or Complaint Appeal;

 
Appendix F
January 1, 2007
F-16
 




vi) Enrollee or provider requests for expedited Action Appeals and Complaint
Appeals and the Contractor's determination;
 
vii) necessary documentation to support any extensions;
 
viii) determination and date of determination of the Action Appeals and
Complaint Appeals;
 
ix) the titles and credentials of clinical staff who reviewed the Action Appeals
and Complaint Appeals; and
 
x) Complaints unresolved for greater than forty-five (45) days.




Appendix F
January 1, 2007
F-17




APPENDIX G
 
SDOH Requirements for the Provision
of Emergency Care and Services


 


 


Appendix G
January 1, 2007
G-1
 




SDOH Requirements for the
Provision of Emergency Care and Services
 
1. Definitions
 
a) "Emergency Medical Condition" means a medical or behavioral condition, the
onset of which is sudden, that manifests itself by symptoms of sufficient
severity, including severe pain, that a prudent layperson, possessing an average
knowledge of medicine and health, could reasonably expect the absence of
immediate medical attention to result in:
 
i) placing the health of the person afflicted with such condition in serious
jeopardy or, in the case of a pregnant woman, the health of the woman or her
unborn child or, in the case of a behavioral condition, placing the health of
the person or others in serious jeopardy; or
 
ii) serious impairment to such person's bodily functions; or
 
iii) serious dysfunction of any bodily organ or part of such person; or
 
iv) serious disfigurement of such person.
 
b) "Emergency Services" means covered inpatient and outpatient health care
procedures, treatments or services that are furnished by a provider qualified to
furnish these services and that are needed to evaluate or stabilize an Emergency
Medical Condition including psychiatric stabilization and medical detoxification
from drugs or alcohol.
 
c) "Post-stabilization Care Services" means covered services, related to an
emergency medical condition, that are provided after an Enrollee is stabilized
in order to maintain the stabilized condition, or, under the circumstances
described in Section 3 below, to improve or resolve the Enrollee's condition.
 
2. Coverage and Payment of Emergency Services
 
a) The Contractor must cover and pay for Emergency Services regardless of
whether the provider that furnishes the services has a contract with the
Contractor.
 
b) The Contractor shall cover and pay for services as follows:
 
i) Participating Providers
 
A) Payment by the Contractor for general hospital emergency department services
provided to an Enrollee by a Participating Provider shall be at the rate or
rates of payment specified in the contract between the Contractor and


Appendix G
January 1, 2007
G-2

 
the hospital. Such contracted rate or rates shall be paid without regard to
whether such services meet the definition of Emergency Medical Condition.
 
B) Payment by the Contractor for physician services provided to an Enrollee by a
Participating Provider while the Enrollee is receiving general hospital
emergency department services shall be at the rate or rates of payment specified
in the contract between the Contractor and the physician. Such contracted rate
or rates shall be paid without regard to whether such services meet the
definition of Emergency Medical Condition.
 
ii) Non-Participating Providers
 
A) Payment by the Contractor for general hospital emergency department services
provided to an Enrollee by a Non-Participating Provider shall be at the Medicaid
fee-for-service rate, inclusive of the capital component, in effect on the date
that the service was rendered without regard to whether such services meet the
definition of Emergency Medical Condition.
 
B) Payment by the Contractor for physician services provided to an Enrollee by a
Non-Participating Provider while the Enrollee is receiving general hospital
emergency department services shall be at the Medicaid fee-for-service rate in
effect on the date the service was rendered without regard to whether such
services meet the definition of Emergency Medical Condition.
 
c) The Contractor must advise Enrollees that they may access Emergency Services
at any Emergency Services provider.
 
d) Prior authorization for treatment of an Emergency Medical Condition is never
required.
 
e) The Contractor may not deny payment for treatment obtained in either of the
following circumstances:
 
i) An Enrollee had an Emergency Medical Condition, including cases in which the
absence of immediate medical attention would not have had the outcomes specified
in the definition of Emergency Medical Condition above.
 
ii) A representative of the Contractor instructs the Enrollee to seek Emergency
Services.
 
f) A Contractor may not:
 
i) limit what constitutes an Emergency Medical Condition based on lists of
diagnoses or symptoms; or
ii) refuse to cover emergency room services based on the failure of the provider
or the Enrollee to give the Contractor notice of the emergency room visit.


Appendix G
January 1, 2007
G-3
 
g) An Enrollee who has an Emergency Medical Condition may not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
condition or stabilize the patient.
 
h) The attending emergency physician, or the provider actually treating the
Enrollee, is responsible for determining when the Enrollee is sufficiently
stabilized for transfer or discharge, and that determination is binding on the
Contractor for payment.
 
3. Coverage and Payment of Post-stabilization Care Services
 
a) The Contractor is financially responsible for Post-stabilization Care
Services furnished by a provider within or outside the Contractor's network
when:
 
i) they are pre-approved by a Participating . Provider, as authorized by the
Contractor, or other authorized Contractor representative;
 
ii) they are not pre-approved by a Participating Provider, as authorized by the
Contractor, or other authorized Contractor representative, but administered to
maintain the Enrollee's stabilized condition within one (1) hour of a request to
the Contractor for pre-approval of further Post-stabilization Care Services;
 
iii) they are not pre-approved by a Participating Provider, as authorized by the
Contractor, or other authorized Contractor representative, but administered to
maintain, improve or resolve the Enrollee's stabilized condition if;
A) The Contractor does not respond to a request for pre-approval within one
(l)hour;
B) The Contractor cannot be contacted; or
C) The Contractor's representative and the treating physician cannot reach an
agreement concerning the Enrollee's care and a plan physician is not available
for consultation. In this situation, the Contractor must give the treating
physician the opportunity to consult with a plan physician and the treating
physician may continue with care of the patient until a plan physician is
reached or one of the criteria in 3(b) is met.
 
iv) The Contractor must limit charges to Enrollees for Post-stabilization Care
Services to an amount no greater than what the organization would charge the
Enrollee if he or she had obtained the services through the Contractor.
 
b) The Contractor's financial responsibility to the treating emergency provider
for Post-stabilization Care Services it has not pre-approved ends when:
 
i) A plan physician with privileges at the treating hospital assumes
responsibility for the Enrollee's care;


Appendix G
January 1, 2007
G-4




ii) A plan physician assumes responsibility for the Enrollee's care through
transfer;
 
iii) A Contractor representative and the treating physician reach an agreement
concerning the Enrollee's care or
 
iv) The Enrollee is discharged.
 
4. Protocol for Acceptable Transfer Between Facilities
 
a) All relevant COBRA requirements must be met.
 
b) The Contractor must provide for an appropriate (as determined by the
emergency department physician) transfer method/level with personnel as needed.
 
c) The Contractor must contact/arrange for an available, accepting physician and
patient bed at the receiving institution.
 
d) If a patient is not transferred within eight (8) hours to an appropriate
inpatient setting after the decision to admit has been made, then admission at
the original facility is deemed authorized.
 
5. Emergency Transportation
 
When emergency transportation is included in the Contractor's Benefit Package,
the Contractor shall reimburse the transportation provider for all emergency
ambulance services without regard to final diagnosis or prudent layperson
standards.




Appendix G
January 1, 2007
G-5




APPENDIX K
PREPAID BENEFIT PACKAGE DEFINITIONS OF COVERED AND NON-COVERED SERVICES






K.1 Chart of Prepaid Benefit Package
- Medicaid Managed Care Non-SSI (MMC Non-SSI)
- Medicaid Managed Care SSI (MMC SSI)
- Medicaid Fee-for-Service (MFFS)
- Family Health Plus (FHPlus)
 
K.2 Prepaid Benefit Package Definitions of Covered Services
 
K.3 Medicaid Managed Care Definitions of Non-Covered Services
 
K.4 Family Health Plus Non-Covered Services

 
Appendix K
January 1, 2007
K-1
 




APPENDIX K
PREPAID BENEFIT PACKAGE
DEFINITIONS OF COVERED AND NON-COVERED SERVICES
 
1. General
 
a) The categories of services in the Medicaid Managed Care and Family Health
Plus Benefit Packages, including optional-covered services shall be provided by
the Contractor to MMC Enrollees and FHPlus Enrollees. respectively, when
medically necessary under the terms of this Agreement. The definitions of
covered and non-covered services herein are in summary form; the full
description and scope of each covered service as established by the New York
Medical Assistance Program are set forth in the applicable NYS Medicaid Provider
Manual, except for the Eye Care and Vision benefit for FHPlus Enrollees which is
described in Section 19 of Appendix K.2.
 
b) All care provided by the Contractor, pursuant to this Agreement, must be
provided, arranged, or authorized by the Contractor or its Participating
Providers with the exception of most behavioral health services to SSI or SSI
related beneficiaries, and emergency services, emergency transportation, Family
Planning and Reproductive Health services, mental health and chemical dependence
assessments (one (1) of each per year), court ordered services, and services
provided by Local Public Health Agencies as described in Section 10 of this
Agreement.
 
c) This Appendix contains the following sections:
 
i) K.I - "Chart of Prepaid Benefit Package'' lists the services provided by the
Contractor to all Medicaid Managed Care Non-SSI Enrollees. Medicaid Managed Care
SSI Enrollees, Medicaid fee-for-service coverage for carved out and wraparound
benefits, and Family Health Plus Enrollees.
 
ii) K.2 - ''Prepaid Benefit Package Definitions Of Covered Services" describes
the covered services, as numbered in K. 1. Each service description applies to
both MMC and FHPlus Benefit Package unless otherwise noted.
 
iii) K.3 - "Medicaid Managed Care Definitions of Non-Covered Services''
describes services that are not covered by the MMC Benefit Package. These
services are covered by the Medicaid fee-for-service program unless otherwise
noted.
 
iv) K.4 - "Family Health Plus Non-Covered Services" lists the services that are
not covered by the FHPlus Benefit Package. There is no Medicaid fee-for-service
coverage available for any service outside of the FHPlus Benefit Package.
 




K.I
 
PREPAID BENEFIT PACKAGE
 


*
Covered Services
MMC Non-SSI
MMC SSI
MFFS
 
FHPlus **
1.
Inpatient Hospital Services
Covered, unless admit date precedes Effective Date of
Enrollment (see § 6.8 of this Agreement)
Covered, unless admit date precedes Effective Date of Enrollment (see § 6.8 of
this Agreement)
Stay covered only when admit date precedes Effective Date of Enrollment (see
§6.8 of this Agreement)
 
Covered, unless admit date precedes Effective Date of Enrollment (see § 6.8 of
this Agreement)
2
Inpatient Stay Pending Alternate Level of Medical Care
Covered
Covered
   
Covered
3.
Physician Services
Covered
Covered
   
Covered
4.
Nurse Practitioner Services
Covered
Covered
   
Covered
5.
Midwifery Services
Covered
Covered
   
Covered
6.
Preventive Health Services
Covered
Covered
   
Covered
7.
Second Medical/Surgical Opinion
Covered
Covered
   
Covered
8.
Laboratory Services
Covered
Covered
HIV phenotypic, virtual phenotypic and genotypic drug resistance tests
 
Covered
9.
Radiology Services
Covered
Covered
   
Covered
10.
Prescription and Non-Prescription (OTC) Drugs, Medical Supplies, and Enteral
Formula
Pharmaceuticals and medical supplies routinely furnished or administered as part
of a clinic or office visit, except Risperdal Consta [see Appendix K.3, 2. b xi)
of this Agreement]
Pharmaceuticals and medical supplies routinely furnished or administered as part
of a clinic or office visit, except Risperdal Consta [see Appendix K.3, 2. b)xi)
of this Agreement]
Covered outpatient drugs from the list of Medicaid reimbursable prescription
drugs, subject to any applicable co-payments
 
Covered, may be limited to generic. .Vitamins (except to treat an illness or
condition), OTCs. and medical supplies are not covered
11.
Smoking Cessation Products
   
Covered
 
Covered
12.
Rehabilitation Services
Covered
Covered
   
Covered for short term inpatient, and limited to 20 visits per calendar year for
outpatient PT and OT
13.
EPSDT Services/Child Teen Health Program (C/THP)
Covered
Covered
   
Covered





APPENDIX K
January 1, 2007
K-3
 
* See K 2 for Scope of Benefits
 
Note: If cell is blank there is no coverage
** No Medicaid fee for service-wrap around is available
Subject to applicable co-pays

 


*
Covered Services
MMC Non-SSI
MMCSSI
MFFS
 
FHPlus **
14.
Home Health Services
Covered
Covered
 
 
Covered for 40 visits in lieu of a skilled nursing facility stay or
hospitalization, plus 2 post pal-turn home visits for high risk women
15
Private Duty Nursing Services
Covered
Covered
 
 
Not covered
16
Hospice
 
 
Covered
 
Covered
17.
Emergency Services
 
Post-Stabilization Care Services (see also Appendix G of this Agreement)
Covered
 
Covered
Covered
 
Covered
 
 
Covered
 
Covered
18.
Foot Care Services
Covered
Covered
 
 
Covered
19.
Eye Care and Low Vision Services
Covered
Covered
 
 
Covered
20.
Durable Medical Equipment (DME)
Covered
Covered
 
 
Covered
21.
Audiology, Hearing Aids Services A/Products
Covered except for hearing aid batteries
Covered except for hearing aid batteries
Hearing aid batteries
 
Covered including hearing aid batteries
22.
Family Planning and Reproductive Health Services
Covered if included in Contractor's Benefit Package as per Appendix M of this
Agreement
Covered if included in Contractor's Benefit Package as per Appendix M of
Agreement
Covered pursuant to Appendix C of Agreement
 
Covered if included in Contractor's Benefit Package as per Appendix M of this
Agreement or through the DTP Contractor
23.
Non-Emergency Transportation
Covered if included in Contractor's Benefit Package as
per Appendix M of this Agreement
Covered if included in Contractor's Benefit Package as per Appendix M of this
Agreement
Covered if not included in Contractor's Benefit Package
 
Not covered, except for transportation to C/THP services for 19 and 20 year olds
24
Emergency Transportation
Covered if included in Contractor's Benefit Package as per Appendix M of this
Agreement
Covered if included in Contractor's Benefit Package as per Appendix M of this
Agreement
Covered if not included in Contractor's Benefit Package
 
Covered


APPENDIX K
January 1, 2007
K-4


 
* See K 2 for Scope of Benefits
 
Note: If cell is blank there is no coverage
** No Medicaid fee for service-wrap around is available
Subject to applicable co-pays

 


*
Covered Services
MMC Non-SSI
MMC SSI
MFFS
 
FHPlus **
25.
Dental Services
Covered if included in Contractor's Benefit Package as per Appendix M of this
Agreement, except orthodontia
 
 
Covered if included in
Contractor's Benefit Package as per Appendix M of this Agreement, except
orthodontia
 
Covered if not included in the Contractor's Benefit Package, Orthodontia in all
instances
 
 
 
Covered, if included in Contractor's Benefit Package as per Appendix
M of this Agreement, excluding orthodontia
26.
Court-Ordered Services
Covered, pursuant to court order (see also §10.9 of this Agreement)
Covered, pursuant to court order (see also §10.9 of this Agreement)
   
Covered, pursuant to court order (see also §10.9 of this Agreement)
27.
Prosthetic/Orthotic
Services/Orthopedic Footwear
Covered
Covered
   
Covered, except orthopedic shoes
28.
Mental Health Services
Covered subject to stop loss
 
Covered for SSI Enrollees
 
Covered subject to calendar year benefit limit of 30 days inpatient, 60 visits
outpatient, combined with chemical dependency services
29.
Detoxification Services
Covered
Covered
   
Covered
30.
Chemical Dependence Inpatient Rehabilitation and
Treatment Services
Covered subject to stop loss
 
Covered for SSI recipients
 
Covered subject to calendar year benefit limit 30 days combined with mental
health services
31
Chemical Dependence Outpatient
   
Covered
 
Covered subject to calendar year benefit limits of 60 visits combined with
mental health
services
32.
Experimental and/or Investigational Treatment
Covered on a case by case basis
Covered on a case by case basis
   
Covered on a case by case basis
33.
Renal Dialysis
Covered
Covered
   
Covered
34.
Residential Health Care Facility
Services (RHCF)
Covered subject to stop loss, except for individuals in permanent placement
Covered subject to stop loss, except for individuals in permanent placement
     





APPENDIX K
January 1.2007
K-5
 
* See K 2 for Scope of Benefits
 
Note: If cell is blank there is no coverage
** No Medicaid fee for service-wrap around is available
Subject to applicable co-pays





K.2
 
PREPAID BENEFIT PACKAGE DEFINITIONS OF COVERED SERVICES
 
Service definitions in this Section pertain to both MMC and FHPlus unless
otherwise indicated.
 
1. Inpatient Hospital Services
 
Inpatient hospital services, as medically necessary, shall include, except as
otherwise specified, the care, treatment, maintenance and nursing services as
may be required, on an inpatient hospital basis, up to 365 days per year (366
days in leap year). The Contractor will not be responsible for hospital stays
that commence prior to the Effective Date of Enrollment (see Section 6.8 of this
Agreement), but will be responsible for stays that commence prior to the
Effective Date of Disenrollment (see Section 8.5 of this Agreement). Among,
other services, inpatient hospital services encompass a full range of necessary
diagnostic and therapeutic care including medical, surgical, nursing,
radiological, and rehabilitative services. Services are provided under the
direction of a physician, certified nurse practitioner, or dentist.
 
2. Inpatient Stay Pending Alternate Level of Medical Care
 
Inpatient stay pending alternate level of medical care, or continued care in a
hospital, Article 31 mental health facility, or skilled nursing facility pending
placement in an alternate lower medical level of care, consistent with the
provisions of 18 NYCRR § 505.20 and 10 NYCRR Part 85.
 
3. Physician Services
 
a) "Physician services," whether furnished in the office, the Enrollee's home, a
hospital, a skilled nursing facility, or elsewhere, means services furnished by
a physician:
 
i) within the scope of practice of medicine as defined in law by the New York
State Education Department; and
 
ii) by or under the personal supervision of an individual licensed and currently
registered by the New York State Education Department to practice medicine.
 
b) Physician services include the full range of preventive care services,
primary care medical services and physician specialty services that fall within
a physician's scope of practice under New York State law.
 
c) The following are also included without limitations:
 
i) pharmaceuticals and medical supplies routinely furnished or administered as
part of a clinic or office visit:




APPENDIX K
January 1, 2007
K-6
 




ii) physical examinations, including those which are necessary for employment,
school, and camp;
 
iii) physical and/or mental health, or chemical dependence examinations of
children and their parents as requested by the LDSS to fulfill its statutory
responsibilities for the protection of children and adults and for children in
foster care;
 
iv) health and mental health assessments for the purpose of making
recommendations regarding a Enrollee's disability status for Federal SSI
applications;
 
v) health assessments for the Infant /Child Assessment Program (I CHAP);
 
vi) annual preventive health visits for adolescents;
 
vii)new admission exams for school children if required by the LDSS;
 
viii)health screening, assessment and treatment of refugees, including
completing SDOH/LDSS required forms;
 
ix) Child/Teen Health Program (C/THP) services which are comprehensive primary
health care services provided to persons under twenty-one (21) years of age (see
Section 10.4 of this Agreement).
 
4. Certified Nurse Practitioner Services
 
a) Certified nurse practitioner services include preventive services, the
diagnosis of illness and physical conditions, and the performance of therapeutic
and corrective measures, within the scope of the certified nurse practitioner's
licensure and collaborative practice agreement with a licensed physician in
accordance with the requirements of the NYS Education Department.
 
b) The following services are also included in the certified nurse
practitioner's scope of services, without limitation:
 
i) Child/Teen Health Program(C/THP) services which are comprehensive primary
health care services provided to persons under twenty-one (21) (see Item 13 of
this Appendix and Section 10.4 of this Agreement);
 
ii) Physical examinations, including those which are necessary for employment,
school and camp.


APPENDIX K
January 1, 2007
K-7
 
5. Midwifery Services
SSA § 1905 (a)(l 7). Education Law § 6951 (i).
 
Midwifery services include the management of normal pregnancy, childbirth and
postpartum care as well as primary preventive reproductive health care to
essentially healthy women as specified in a written practice agreement and shall
include newborn evaluation, resuscitation and referral for infants. The care may
be provided on an inpatient or outpatient basis, including in a birthing center
or in the Enrollee's home as appropriate. The midwife must be licensed by the
NYS Education Department.
 
6. Preventive Health Services
 
a) Preventive health services means care and services to avert disease/illness
and/or its consequences. There are three (3) levels of preventive health
services: 1) primary, such as immunizations, aimed at preventing disease; 2)
secondary, such as disease screening programs aimed at early detection of
disease; and 3) tertiary, such as physical therapy, aimed at restoring function
after the disease has occurred. Commonly, the term "preventive care" is used to
designate prevention and early detection programs rather than restorative
programs.
 
b) The Contractor must offer the following preventive health services essential
for promoting and preventing illness:
 
i) General health education classes.
ii) Pneumonia and influenza immunizations for at risk populations.
iii) Smoking cessation classes, with targeted outreach for adolescents and
pregnant women.
iv) Childbirth education classes.
v) Parenting classes covering topics such as bathing, feeding, injury
prevention, sleeping, illness prevention, steps to follow in an emergency,
growth and development, discipline, signs of illness, etc. vi) Nutrition
counseling, with targeted outreach for diabetics and pregnant women. vii)
Extended care coordination, as needed, for pregnant women.
viii)HIV counseling and testing.
 
7. Second Medical/Surgical Opinions
 
The Contractor will allow Enrollees to obtain second opinions for diagnosis of a
condition, treatment or surgical procedure by a qualified physician or
appropriate specialist, including one. affiliated with a specialty care center.
In the event that the Contractor determines that it does not have a
Participating Provider in its network with appropriate training and experience
qualifying the Participating Provider to provide a second opinion, the
Contractor shall make a referral to an appropriate Non-Participating Provider.
The Contractor shall pay for the cost of the services associated with obtaining
a second opinion regarding medical or surgical care, including diagnostic and
evaluation services, provided by the Non-Participating Provider.
APPENDIX K
January 1, 2007
K-8
 




8. Laboratory Services
18NYCRR§505.7(a)
 
a) Laboratory services include medically necessary tests and procedures ordered
by a qualified medical professional and listed in the Medicaid fee schedule for
laboratory services.
 
b) All laboratory testing sites providing services under this Agreement must
have a permit issued by the New York State Department of Health and a Clinical
Laboratory Improvement Act (CLIA) certificate of waiver, a physician performed
microscopy procedures (PPMP) certificate, or a certificate of registration along
with a CLIA identification number. Those laboratories with certificates of
waiver or a PPMP certificate may perform only those specific tests permitted
under the terms of their waiver. Laboratories with certificates of registration
may perform a full range of laboratory tests for which they have been certified.
Physicians providing laboratory testing may perform only those specific limited
laboratory procedures identified in the Physician's NYS Medicaid Provider
Manual.


c) For MMC only: coverage for HIV phenotypic. HIV virtual phenotypic and HIV
genotypic drug resistance tests are covered by Medicaid fee-for-service.
 
9. Radiology Services
l8NYCRR§505.17(c)(7)(d)
 
Radiology services include medically necessary services provided by qualified
practitioners in the provision of diagnostic radiology, diagnostic ultrasound;
nuclear medicine, radiation oncology, and magnetic resonance imaging (MRI).
These services may only be performed upon the order of a qualified practitioner.
 
10. Prescription and Non-Prescription (OTC) Drugs, Medical Supplies and Enteral
Formulas
 
a) For Medicaid fee-for-service only: Medically necessary prescription and
non-prescription (OTC) drugs, medical supplies and enteral formula are covered
when ordered by a qualified provider.
 
b) MMC Enrollees are covered for prescription drugs through the Medicaid
fee-for-service program. Pharmaceutical s and medical supplies routinely
furnished or administered as part of a clinic or office visit are covered by the
MMC Program. Self-administered injectable drugs (including those administered by
a family member) and injectable drugs administered during a home care visit are
covered by Medicaid fee-for-service if the drug is on the list of Medicaid
reimbursable prescription drugs or covered by the Contractor, subject to medical
necessity, if the drug is not on the list of Medicaid reimbursable prescription
drugs.
 
APPENDIX K
January 1, 2007
K-9
 




c) For Family Health Plus only:
 
i) Prescription drugs are covered, but may be limited to generic medications
where medically acceptable. All medications used for preventive and therapeutic
purposes are covered, as well as family planning or contraceptive medications or
devices.
 
ii) Coverage includes enteral formulas for home use for which a physician or
other provider authorized to prescribe has issued a written order. Enteral
formulas for the treatment of specific diseases shall be distinguished from
nutritional supplements taken electively. Coverage for certain inherited
diseases of amino acid and organic acid metabolism shall include modified solid
food products that are low-protein or which contain modified protein. Vitamins
are not covered except when necessary to treat a diagnosed illness or condition.
 
iii) Experimental and/or investigational drugs are generally excluded, except
where approved in the course of experimental/investigational treatment.
 
iv) Drugs prescribed for cosmetic purposes are excluded.
 
v) Over-the-counter items are excluded with the exception of diabetic supplies,
including insulin and smoking cessation agents. Non-prescription (OTC) drugs and
medical supplies are not covered.
 
11. Smoking Cessation Products
 
a) MMC Enrollees are covered for smoking cessation products through the Medicaid
fee-for-service program.
 
b) For Family Health Plus only: At least two courses of smoking cessation
therapy per person per year, as medically necessary are covered. A course of
therapy is defined as no more than a ninety (90)day supply (an original
prescription and two (2) refills, even if less than a thirty (30)day supply is
dispensed in any fill). Duplicative use of one agent is not allowed (i.e., same
drug/same dosage form/same strength). Both prescription and over-the-counter
therapies/agents are covered; this includes nicotine patches, inhalers, nasal
sprays, gum, and Zyban (bupropion).
 
12. Rehabilitation Services
18NYCRR§505.11
 
a) Rehabilitation services are provided for the maximum reduction of physical or
mental disability and restoration of the Enrollee to his or her best functional
level. Rehabilitation services include care and services rendered by physical
therapists. speech-language pathologists and occupational therapists.
Rehabilitation services may be provided in an Article 28 inpatient or outpatient
facility, in an Enrollee's home, in an approved home health agency, in the
office of a qualified private practicing therapist or speech pathologist, or for
a child in a school, pre-school or




APPENDIX K
January 1, 2007
K-10
 




community setting, or in a Residential Health Care Facility (RHCF) as long as
the Enrollee's stay is classified as a rehabilitative stay and meets the
requirements for covered RHCF services as defined herein. For the MMC Program,
rehabilitation services provided in Residential Health Care Facilities are
subject to the stop-loss provisions specified in Section 3.13 of this Agreement.
Rehabilitation services are covered as medically necessary, when ordered by the
Contractor's Participating Provider.
 
b) For Family Health Plus only: Outpatient visits for physical and occupational
therapy is limited to twenty (20) visits per calendar year. Coverage for speech
therapy services is limited to those required for a condition amenable to
significant clinical improvement within a two month period.
 
13. Early and Periodic Screening, Diagnostic and Treatment (EPSDT) Services
Through the Child Teen Health Program (C/THP) and Adolescent Preventive Services
18NYCRR§508.8
 
Child/Teen Health Program (C/THP) is a package of early and periodic screening,
including inter-periodic screens and, diagnostic and treatment services that New
York State offers all Medicaid eligible children under twenty-one (21) years of
age. Care and services shall be provided in accordance with the periodicity
schedule and guidelines developed by the New York State Department of Health.
The care includes necessary health care, diagnostic services, treatment and
other measures (described in §1905(a) of the Social Security Act) to correct or
ameliorate defects, and physical and mental illnesses and conditions discovered
by the screening services (regardless of whether the service is otherwise
included in the New York State Medicaid Plan). The package of services includes
administrative services designed to assist families obtain services for children
including outreach, education, appointment scheduling, administrative case
management and transportation assistance.
 
14. Home Health Services
18NYCRR§505.23(a)(3)
 
a) Home health care services are provided to Enrollees in their homes by a home
health agency certified under Article 36 of the PHL (Certified Home Health
Agency -CHHA). Home health services mean the following services when prescribed
by a Provider and provided to a Enrollee in his or her home:
 
i) nursing services provided on a part-time or intermittent basis by a CHHA or,
if there is no CHHA that services the county/district, by a registered
professional nurse or a licensed practical nurse acting under the direction of
the Enrollee's PCP;
 
ii) physical therapy, occupational therapy, or speech pathology and audiology
services; and




APPENDIX K
January 1, 2007
K-11
 




iii) home health services provided by a person who meets the training
requirements of the SDOH, is assigned by a registered professional nurse to
provide home health aid services in accordance with the Enrollee's plan of care,
and is supervised by a registered professional nurse from a CHHA or if the
Contractor has no CHHA available, a registered nurse, or therapist.
 
b) Personal care tasks performed by a home health aide incidental to a certified
home health care agency visit, and pursuant to an established care plan, are
covered.
 
c) Services include care rendered directly to the Enrollee and instructions to
his/her family or caretaker such as teacher or day care provider in the
procedures necessary for the Enrollee's treatment or maintenance.
 
d) The Contractor must provide up to two (2) post partum home visits for high
risk infants and/or high risk mothers, as well as to women with less than a
forty-eight (48) hour hospital stay after a vaginal delivery or less than a
ninety-six (96) hour stay after a cesarean delivery. Visits must be made by a
qualified health professional (minimum qualifications being an RN with
maternal/child health background), the first visit to occur within forty-eight
(48) hours of discharge.
 
e) For Family Health Plus only: coverage is limited to forty (40) home health
care visits per calendar year in lieu of a skilled nursing facility stay or
hospitalization. Post partum home visits apply only to high risk mothers. For
the purposes of this Section, visit is defined as the delivery of a discreet
service (e.g. nursing, OT, PT, ST. audiology or home health aide). Four (4)
hours of home health aide services equals one visit.
 
15. Private Duty Nursing Services - For MMC Program Only
 
a) Private duty nursing services shall be provided by a person possessing a
license and current registration from the NYS Education Department to practice
as a registered professional nurse or licensed practical nurse. Private duty
nursing services must be provided in the MMC Enrollee's home and can be provided
through an approved certified home health agency, a licensed home care agency,
or a private Practitioner.
 
b) Private duty nursing services are covered only when determined by the
attending physician to be medically necessary. Nursing services may be
intermittent, part-time or continuous and must be provided in an Enrollee's home
in accordance with the ordering physician's or certified nurse practitioner's
written treatment plan.
 
16. Hospice Services
 
a) Hospice Services means a coordinated hospice program of home and inpatient
services which provide non-curative medical and support services for Enrollees
certified by a physician to be terminally ill with a life expectancy of six (6)
months or less.

 
APPENDIX K
January 1, 2007
K-12
 




b) Hospice services include palliative and supportive care provided to an
Enrollee to meet the special needs arising out of physical, psychological,
spiritual, social and economic stress which are experienced during the final
stages of illness and during dying and bereavement. Hospices must be certified
under Article 40 of the New York State Public Health Law. All services must be
provided by qualified employees and volunteers of the hospice or by qualified
staff through contractual arrangements to the extent permitted by federal and
state requirements. All services must be provided according to a written plan of
care which reflects the changing needs of the Enrollee and the Enrollee's
family. Family members are eligible for up to five visits for bereavement
counseling.
 
c) Medicaid Managed Care Enrollees receive coverage for hospice services through
the Medicaid fee-for-service program.
 
17. Emergency Services
 
a) Emergency conditions, medical or behavioral, the onset of which is sudden,
manifesting itself by symptoms of sufficient severity, including severe pain.
that a prudent layperson, possessing an average knowledge of medicine and
health, could reasonably expect the absence of medical attention to result in
(a) placing the health of the person afflicted with such condition in serious
jeopardy, or in the case of a behavioral condition, placing the health of such
person or others in serious jeopardy;
(b) serious impairment of such person's bodily functions; (c) serious
dysfunction of any bodily organ or part of such person; or (d) serious
disfigurement of such person are covered. Emergency services include health care
procedures, treatments or services needed to evaluate or stabilize an Emergency
Medical Condition including psychiatric stabilization and medical detoxification
from drugs or alcohol. A medical assessment (triage) is covered for non-emergent
conditions. See also Appendix G of this Agreement.
 
b) Post Stabilization Care Services means services related to an emergency
medical condition that are provided after an Enrollee is stabilized in order to
maintain the stabilized condition, or to improve or resolve the Enrollee's
condition. These services are covered pursuant to Appendix G of this Agreement.
 
18. Foot Care Services


a) Covered services must include routine foot care when the physical condition
of any Enrollee (regardless of age) poses a hazard due to the presence of
localized illness, injury or symptoms involving the foot, or when performed as a
necessary and integral part of otherwise covered services such as the diagnosis
and treatment of diabetes, ulcers, and infections.
 
b) Services provided by a podiatrist for persons under twenty-one (21) must be
covered upon referral of a physician, registered physician assistant, certified
nurse practitioner or licensed midwife.



APPENDIX K
January 1, 2007
K-13
 




c) Routine hygienic care of the feet, the treatment of corns and calluses, the
trimming of nails, and other hygienic care such as cleaning or soaking feet, is
not covered in the absence of a pathological condition.
 
19. Eye Care and Low Vision Services
18NYCRR§505.6(b)(l-3)
SSL§369-ee(l)(e)(xh)
 
a) For Medicaid Managed Care only:
 
i) Emergency, preventive and routine eye care services are covered. Eye care
includes the services of ophthalmologist, optometrists and ophthalmic
dispensers, and includes eyeglasses, medically necessary contact lenses and
polycarbonate lenses, artificial eyes (stock or custom-made), low vision aids
and low vision services. Eye care coverage includes the replacement of lost or
destroyed eyeglasses. The replacement of a complete pair of eyeglasses must
duplicate the original prescription and frames. Coverage also includes the
repair or replacement of parts in situations where the damage is the result of
causes other than defective workmanship. Replacement parts must duplicate the
original prescription and frames. Repairs to, and replacements of, frames and/or
lenses must be rendered as needed.
 
ii) If the Contractor does not provide upgraded eyeglass frames or additional
features (such as scratch coating, progressive lenses or photo-gray lenses) as
part of its covered vision benefit, the Contractor cannot apply the cost of its
covered eyeglass benefit to the total cost of the eyeglasses the Enrollee wants
and bill only the difference to the Enrollee. The Enrollee can choose to
purchase the upgraded frames and/or additional features by paying the entire
cost of the eyeglasses as a private customer. For example, if the Contractor
covers standard bifocal eyeglasses and the Enrollee wants no-line bifocal
eyeglasses, the Enrollee must choose between taking the standard bifocal
eyeglasses or paying the full price of the no-line bifocal eyeglasses (not just
the difference between the cost of biofocal lenses and the no-line lenses). The
Enrollee must be informed of this fact by the vision care provider at the time
that the glasses are ordered.
 
iii) Examinations for diagnosis and treatment for visual defects and/or eye
disease are provided only as necessary and as required by the Enrollee's
particular condition. Examinations which include refraction are limited to once
every twenty four (24) months unless otherwise justified as medically necessary.
 
iv) Eyeglasses do not require changing more frequently than once every twenty
four (24) months unless medically indicated, such as a change in correction
greater than Vi diopter, or unless the glasses are lost, damaged, or destroyed.
 
v) An ophthalmic dispenser fills the prescription of an optometrist or
ophthalmologist and supplies eyeglasses or other vision aids upon the order of a
qualified practitioner.




APPENDIX K
January 1, 2007
K-14
 




vi) MMC Enrollees may self-refer to any Participating Provider of vision
services (optometrist or ophthalmologist) for refractive vision services not
more frequently than once every twenty four (24) months, or if otherwise
justified as medically necessary or if eyeglasses are lost, damaged or destroyed
as described above.
 
b) For Family Health Plus only:
 
i) Covered Services include emergency vision care and the following preventive
and routine vision care provided once in any twenty-four (24) month period:
A) one eye examination;
 
B) either: one pair of prescription eyeglass lenses and a frame, or prescription
contact lenses where medically necessary; and
 
C) one pair of medically necessary occupational eyeglasses.
 
ii) An ophthalmic dispenser fills the prescription of an optometrist or
ophthalmologist and supplies eyeglasses or other vision aids upon the order of a
qualified practitioner.
 
iii) FHPlus Enrollees may self-refer to any Participating Provider of vision
services (optometrist or ophthalmologist) for refractive vision services not
more frequently than once every twenty four (24) months.
 
iv) If the Contractor does not provide upgraded frames or additional features
that the Enrollee wants (such as scratch coating, progressive lenses or
photo-gray lenses) as part of its covered vision benefit, the Contractor cannot
apply the cost of its covered eyeglass benefit to the total cost of the
eyeglasses the Enrollee wants and bill only the difference to the Enrollee. The
Enrollee can choose to purchase the upgraded frames and/or additional features
by paying the entire cost of the eyeglasses as a private customer. For example,
if the Contractor covers standard bifocal eyeglasses and the Enrollee wants
no-line bifocal eyeglasses, the Enrollee must choose between taking the standard
bifocal glasses or paying the full price for the no-line bifocal eyeglasses (not
just the difference between the cost of bifocal lenses and no-line lenses). The
Enrollee must be informed of this fact by the vision care provider at the time
that the glasses are ordered.
 
v) Contact lenses are covered only when medically necessary. Contact lenses
shall not be covered solely because the FHPlus Enrollee selects contact lenses
in lieu of receiving eyeglasses.
 
vi) Coverage does not include the replacement of lost, damaged or destroyed
eyeglasses.
 
vii) The occupational vision benefit for FHPlus Enrollees covers the cost of
job-related eyeglasses if that need is determined by a Participating Provider
through special testing, done in conjunction with a regular vision examination.
Such




APPENDIX K
January 1, 2007
K-15




examination shall determine whether a special pair of eyeglasses would improve
the performance of job-related activities. Occupational eyeglasses can be
provided in addition to regular glasses but are available only in conjunction
with a regular vision benefit once in any twenty-four (24) month period. FHPlus
Enrollees may purchase an upgraded frame or lenses for occupational eyeglasses
by paying the entire cost as a private customer. Sun-sensitive and polarized
lens options are not available for occupational eyeglasses.
 
20. Durable Medical Equipment (DME)
18 NYCRR § 505.5(a)(l) and Section 4.4 of the NYS Medicaid DME, Medical and
Surgical Supplies and Prosthetic and Orthotic Appliances Provider Manual
 
a) Durable Medical Equipment (DME) are devices and equipment, other than
medical/surgical supplies, enteral formula, and prosthetic or orthotic
appliances, and have the following characteristics:
 
i) can withstand repeated use for a protracted period of time;
ii) are primarily and customarily used for medical purposes;
iii) are generally not useful to a person in the absence of illness or injury;
and iv) are usually not fitted, designed or fashioned for a particular
individual's use.
Where equipment is intended for use by only one (1) person, it may be either
custom made or customized.
 
b) Coverage includes equipment servicing but excludes disposable medical
supplies.
 
21. Audiology, Hearing Aid Services and Products
18 NYCRR § 505.31 (a)(1)(2) and Section 4.7 of the NYS Medicaid Hearing Aid
Provider Manual
 
a) Hearing aid services and products are provided in compliance with Article
37-A of the General Business Law when medically necessary to alleviate
disability caused by the loss or impairment of hearing. Hearing aid services
include: selecting, fitting and dispensing of hearing aids, hearing aid checks
following dispensing of hearing aids, conformity evaluation, and hearing aid
repairs.
 
b) Audiology services include audiometric examinations and testing, hearing aid
evaluations and hearing aid prescriptions or recommendations, as medically
indicated.
 
c) Hearing aid products include hearing aids, earmolds. special fittings, and
replacement parts.
 
d) Hearing aid batteries:
 
i) For Family Health Plus only: Hearing aid batteries are covered as part of the
prescription drug benefit.




APPENDIX K
January 1, 2007
K-16
 




ii) For Medicaid Managed Care only: Hearing aid batteries are covered through
the Medicaid fee-for-service program.
 
22. Family Planning and Reproductive Health Care
 
a) Family Planning and Reproductive Health Care services means the offering,
arranging and furnishing of those health services which enable Enrollees,
including minors who may be sexually active, to prevent or reduce the incidence
of unwanted pregnancy, as specified in Appendix C of this Agreement.
 
b) HIV counseling and testing is included in coverage when provided as part of a
Family Planning and Reproductive Health visit.
 
c) All medically necessary abortions are covered, as specified in Appendix C of
this Agreement.
 
d) Fertility services are not covered.
 
e) If the Contractor excludes Family Planning and Reproductive Health services
from its Benefit Package, as specified in Appendix M of this Agreement, the
Contractor is required to comply with the requirements of Appendix C.3 of this
Agreement and still provide the following services:
 
i) screening, related diagnosis, ambulatory treatment, and referral to
Participating Provider as needed for dysmenorrhea, cervical cancer or other
pelvic abnormality/pathology;
 
ii) screening, related diagnosis, and referral to Participating Provider for
anemia, cervical cancer, glycosuria, proteinuria, hypertension, breast disease
and pregnancy.
 
23. Non-Emergency Transportation
 
a) Transportation expenses are covered for MMC Enrollees when transportation is
essential in order for a MMC Enrollee to obtain necessary medical care and
services which are covered under the Medicaid program (either as part of the
Contractor's Benefit Package or by Medicaid fee-for-service). Non-emergent
transportation guidelines may be developed in conjunction with the LDSS, based
on the LDSS' approved transportation plan.
 
b) Transportation services means transportation by ambulance, ambulette fixed
wing or airplane transport, invalid coach, taxicab, livery, public
transportation, or other means appropriate to the MMC Enrollee's medical
condition; and a transportation attendant to accompany the MMC Enrollee. if
necessary. Such services may include the transportation attendant's
transportation, meals, lodging and salary; however, no salary will be paid to a
transportation attendant who is a member of the MMC Enrollee's family.


APPENDIX K
January 1, 2007
K-17



c) When the Contractor is capitated for non-emergency transportation, the
Contractor is also responsible for providing transportation to Medicaid covered
services that are not part of the Contractor's Benefit Package.
 
d) Non-emergency transportation is covered for FHPlus Enrollees that are
nineteen (19) or twenty (20) years old and are receiving C/THP services.
 
e) For MMC Enrollees with disabilities, the method of transportation must
reasonably accommodate their needs, taking into account the severity and nature
of the disability.
 
24. Emergency Transportation
 
a) Emergency transportation can only be provided by an ambulance service,
including air ambulance service. Emergency ambulance transportation means the
provision of ambulance transportation for the purpose of obtaining hospital
services for an Enrollee who suffers from severe, life-threatening or
potentially disabling conditions which require the provision of Emergency
Services while the Enrollee is being transported.
 
b) Emergency Services means the health care procedures, treatments or services
needed to evaluate or stabilize an Emergency Medical Condition including, but
not limited to, the treatment of trauma, burns, respiratory, circulatory and
obstetrical emergencies.
 
c) Emergency ambulance transportation is transportation to a hospital emergency
room generated by a "Dial 911" emergency system call or some other request for
an immediate response to a medical emergency. Because of the urgency of the
transportation request, insurance coverage or other billing provisions are not
addressed until after the trip is completed. When the Contractor is capitated
for this benefit, emergency transportation via 911 or any other emergency call
system is a covered benefit and the Contractor is responsible for payment. The
Contractor shall reimburse the transportation provider for all emergency
ambulance services without regard for final diagnosis or prudent layperson
standard.
 
25. Dental Services
 
a) Dental care includes preventive, prophylactic and other routine dental care,
services, supplies and dental \prosthetics required to alleviate a serious
health condition, including one which affects employability. Orthodontic
services are not covered.
 
b) Dental surgery performed in an ambulatory or inpatieni setting is the
responsibility of the Contractor, whether dental services are included in the
Benefit Package or not. Inpatient claims and referred ambulatory claims for
dental services provided in an inpatient or outpatient hospital setting for
surgery, anesthesiology. X-rays, etc. are the responsibility of the Contractor.
The Contractor shall set up procedures to prior approve dental services provided
in inpatient and ambulatory settings.
 
c) For Medicaid Managed Care only:


APPENDIX K
January 1, 2007
K-18
 




i) As described in Sections 10.15 and 10.27 of this Agreement, Enrollees may
self-refer to Article 28 clinics operated by academic dental centers to obtain
covered
dental services if dental services are included in the Benefit Package.
ii) Professional services of a dentist for dental surgery performed in an
ambulatory 01-inpatient setting are billed Medicaid fee-for-service if the
Contractor does not include dental services in the benefit package.
 
d) For Family Health Plus only: professional services of a dentist for dental
surgery performed in an ambulatory or inpatient setting are not covered.
 
26. Court Ordered Services
 
Court ordered services are those services ordered by a court of competent
jurisdiction which are performed by or under the supervision of a physician,
dentist, or other provider qualified under State law to furnish medical, dental,
behavioral health (including treatment for mental health and/or chemical
dependence), or other covered services. The Contractor is responsible for
payment of those services included in the benefit package.
 
27. Prosthetic/Orthotic Orthopedic Footwear
 
Section 4.5, 4.6 and 4.7 of the NYS Medicaid DME, Medical and Surgical Supplies
and Prosthetic and Orthotic Appliances Provider Manual
 
a) Prosthetics are those appliances or devices which replace or perform the
function of any missing part of the body. Artificial eyes are covered as part of
the eye care benefit.
 
b) Orthotics are those appliances or devices which are used for the purpose of
supporting a weak or deformed body part or to restrict or eliminate motion in a
diseased or injured part of the body.
 
c) Medicaid Managed Care: Orthopedic Footwear means shoes, shoe modifications,
or shoe additions which are used to correct, accommodate or prevent a physical
deformity or range of motion malfunction in a diseased or injured part of the
ankle or foot; to support a weak or deformed structure of the ankle or foot, or
to form an integral part of a brace.
 
28. Mental Health Services
 
a) Inpatient Services
 
All inpatient mental health services, including voluntary or involuntary
admissions for mental health services. The Contractor may provide the covered
benefit for medically necessary mental health inpatient services through
hospitals licensed pursuant to Article 28 of the PHL.
 
b) Outpatient Services


APPENDIX K
January 1, 2007
K-19
 




Outpatient services including but not limited to: assessment, stabilization,
treatment planning, discharge planning, verbal therapies, education, symptom
management. case management services, crisis intervention and outreach services,
chlozapine monitoring and collateral services as certified by the New York State
Office of Mental Health (OMH). Services may be provided in-home, in an office or
in the community. Services may be provided by licensed OMH providers or by other
providers of mental health services, including clinical psychologists and
physicians.
 
c) Family Health Plus Enrollees have a combined mental health/chemical
dependency benefit limit of thirty (30) days inpatient and sixty (60) outpatient
visits per calendar year.
 
d) MMC SSI Enrollees obtain all mental health services through the Medicaid
fee-for-service program.
 
29. Detoxification Services
 
a) Medically Managed Inpatient Detoxification
 
These programs provide medically directed twenty-four (24) hour care on an
inpatient basis to individuals who are at risk of severe alcohol or substance
abuse withdrawal, incapacitated, a risk to self or others, or diagnosed with an
acute physical or mental co-morbidity. Specific services include, but are not
limited to: medical management, bio-psychosocial assessments, stabilization of
medical psychiatric / psychological problems, individual and group counseling,
level of care determinations and referral and linkages to other services as
necessary. Medically Managed Detoxification .Services are provided by facilities
licensed by OASAS under Title 14 NYCRR § 816.6 and the Department of Health as a
general hospital pursuant to Article 28 of the Public Health Law or by the
Department of Health as a general hospital pursuant to Article 28 of the Public
Health Law.
 
b) Medically Supervised Withdrawal
 
i) Medically Supervised Inpatient Withdrawal
 
These programs offer treatment for moderate withdrawal on an inpatient basis.
Services must include medical supervision and direction under the care of a
physician in the treatment for moderate withdrawal. Specific services must
include, but are not limited to: medical assessment within twenty four (24)
hours of admission; medical supervision of intoxication and withdrawal
conditions; bio-psychosocial assessments; individual and group counseling and
linkages to other services as necessary. Maintenance on methadone while a
patient is being treated for withdrawal from other substances may be provided
where the provider is appropriately authorized. Medically Supervised Inpatient
Withdrawal services are provided by facilities licensed under Title 14 NYCRR §
816.7.
 
ii) Medically Supervised Outpatient Withdrawal




APPENDIX K
January 1, 2007
K-20
 




These programs offer treatment for moderate withdrawal on an outpatient basis.
Required services include, but are not limited to: medical supervision of
intoxication and withdrawal conditions; bio-psychosocial assessments; individual
and group counseling; level of care determinations; discharge planning; and
referrals to appropriate services. Maintenance on methadone while a patient is
being treated for withdrawal from other substances may be provided where the
provider is appropriately authorized. Medically Supervised Outpatient Withdrawal
services are provided by facilities licensed under Title 14 NYCRR §816.7.
 
c) For Medicaid Managed Care only: all detoxification and withdrawal services
are a covered benefit for all Enrollees. including those categorized as SSI or
SSI-related. Detoxification Services in Article 28 inpatient hospital facilities
are subject to the inpatient hospital stop-loss provisions specified in Section
3.11 of this Agreement.
 
30. Chemical Dependence Inpatient Rehabilitation and Treatment Services
 
a) Services provided include intensive management of chemical dependence
symptoms and medical management of physical or mental complications from
chemical dependence to clients who cannot be effectively served on an outpatient
basis and who are not in need of medical detoxification or acute care. These
services can be provided in a hospital or free-standing facility. Specific
services can include, but are not limited to: comprehensive admission evaluation
and treatment planning;
individual group, and family counseling; awareness and relapse prevention;
education about self-help groups; assessment and referral services; vocational
and educational assessment; medical and psychiatric consultation; food and
housing; and HIV and AIDS education. These services may be provided by
facilities licensed by the New York State Office of Alcoholism and Substance
Abuse Services (OASAS) to provide Chemical Dependence Inpatient Rehabilitation
and Treatment Services under Title 14 NYCRR Part 818. Maintenance on methadone
while a patient is being treated for withdrawal from other substances may be
provided where the provider is appropriately authorized.
 
b) Family Health Plus Enrollees have a combined mental health/chemical
dependency benefit limit of thirty (30) days inpatient and sixty (60) outpatient
visits per calendar year.


31.  Outpatient Chemical Dependency Services
 
a) Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic
Programs
 
Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic Programs
are licensed under Title 14. NYCRR Part 822 and provide chemical dependence
outpatient treatment to individuals who suffer from chemical abuse or dependence
and their family members or significant others.
 
b) Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs

 
APPENDIX K
January 1, 2007
K-21
 




Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs
provide full or half-day services to meet the needs of a specific target
population of chronic alcoholic persons who need a range of services which are
different from those typically provided in an alcoholism outpatient clinic.
Programs are licensed by as Chemical Dependence Outpatient Rehabilitation
Programs under Title 14 NYCRR § 822.9.
 
c) Outpatient Chemical Dependence for Youth Programs
 
Outpatient Chemical Dependence for Youth Programs (OCDY) are licensed under
Title 14 NYCRR Part 823. OCDY programs offer discrete, ambulatory clinic
services to chemically-dependent youth in a treatment setting that supports
abstinence from chemical dependence (including alcohol and substance abuse)
services.
 
d) Medicaid Managed Care Enrollees access outpatient chemical dependency
services through the Medicaid fee-for-service program.
 
32. Experimental and/or Investigational Treatment
 
a) Experimental and/or investigational treatment are covered on a case by case
basis.
 
b) Experimental and/or investigational treatment for life-threatening and/or
disabling illnesses may also be considered for coverage under the external
appeal process pursuant to the requirements of Section 4910 of the PHL under the
following conditions:
 
i) The Enrollee has had coverage of a health care service denied on the basis
that such service is experimental and/or investigational, and
 
ii) The Enrollee's attending physician has certified that the Enrollee has a
life-threatening or disabling condition or disease:
 
A) for which standard health services or procedures have been ineffective or
would be medically inappropriate, or
 
B) for which there does not exist a more beneficial standard health service or
procedure covered by the Contractor, or
 
C) for which there exists a clinical trial, and
 
iii) The Enrollee's  provider, who must be a licensed, board-certified or
board-eligible physician, qualified to practice in the area of practice
appropriate to treat the Enrollee's life-threatening or disabling condition or
disease, must have recommended either:
 
A) a health service or procedure that, based on two (2) documents from the
available medical and scientific evidence, is likely to be more beneficial to
the Enrollee than any covered standard health service or procedure; or




APPENDIX K
January 1, 2007
K-22




B) a clinical trial for which the Enrollee is eligible; and
 
iv) The specific health service or procedure recommended by the attending
physician would otherwise be covered except for the Contractor's determination
that the health service or procedure is experimental and/or investigational.
 
33. Renal Dialysis
 
Renal dialysis may be provided in an inpatient hospital setting, in an
ambulatory care facility, or in the home on recommendation from a renal dialysis
center.
 
34. Residential Health Care Facility (RHCF) Services - For MMC Program Only
 
a) Residential Health Care Facility (RHCF) Services means inpatient nursing home
services provided by facilities licensed under Article 28 of the New York State
Public Health Law, including AIDS nursing facilities. Covered services includes
the following health care services: medical supervision, twenty-four (24) hour
per day nursing care, assistance with the activities of daily living, physical
therapy, occupational therapy, and speech/language pathology services and other
services as specified in the New York State Health Law and Regulations for
residential health care facilities and AIDS nursing facilities. These services
should be provided to an MMC Enrollee:
 
i) Who is diagnosed by a physician as having one or more clinically determined
illnesses or conditions that cause the MMC Enrollee to be so incapacitated,
sick, invalid, infirm, disabled, or convalescent as to require at least medical
and nursing care; and
 
ii) Whose assessed health care needs, in the professional judgment of the MMC
Enrollee's physician or a medical team:
 
A) do not require care or active treatment of the MMC Enrollee in a general or
special hospital;
 
B) cannot be met satisfactorily in the MMC Enrollee's own home or home
substitute through provision of such home health services, including medical and
other health and health-related services as are available in or near his or her
community; and
 
C) cannot be met satisfactorily in the physician's office, a hospital clinic, or
other ambulatory care setting because of the unavailability of medical or other
health and health-related services for the MMC Enrollee in such setting in or
near his or her community.
 
b) The Contractor is also responsible for respite days and bed hold days
authorized by the Contractor.
 
c) The Contractor is responsible for all medically necessary and clinically
appropriate inpatient Residential Health Care Facility services authorized by
the Contractor up to a sixty (60) day calendar year stop-loss for MMC Enrollees
who are not in Permanent Placement Status as determined by LDSS.




APPENDIX K
January 1, 2007
K-24
 


K.3
 
Medicaid Managed Care Prepaid Benefit Package Definitions of Non-Covered
Services
 
The following services are excluded from the Contractor's Benefit Package, but
are covered, in most instances, by Medicaid fee-for-service:
 
1. Medical Non-Covered Services
 
a) Personal Care Agency Services
 
i) Personal care services (PCS) are the provision of some or total assistance
with personal hygiene, dressing and feeding; and nutritional and environmental
support (meal preparation and housekeeping). Such services must be essential to
the maintenance of the Enrollee's health and safety in his or her own home. The
service has to be ordered by a physician, and there has to be a medical need for
the service. Licensed home care services agencies, as opposed to certified home
health agencies, are the primary providers of PCS. Enrollees receiving PCS have
to have a stable medical condition and are generally expected to be in receipt
of such services for an extended period of time (years).
 
ii) Services rendered by a persona] care agency which are approved by the LDSS
are not covered under the Benefit Package. Should it be medically necessary for
the PCP to order personal care agency services, the PCP (or the Contractor on
the physician's behalf) must first contact the Enrollee's LDSS contact person
for personal care. The district will determine the Enrollee's need for personal
care agency services and coordinate with the personal care agency to develop a
plan of care.
 
b) Residential Health Care Facilities (RHCF)
 
Services provided in a Residential Health Care Facility (RHCF) to an individual
who is determined by the LDSS to be in Permanent Status are not covered.
 
c) Hospice Program
 
i) Hospice is a coordinated program of home and inpatient care that provides
non-curative medical and support services for persons certified by a physician
to be terminally ill with a life expectancy of six (6) months or less. Hospice
programs provide patients and families with palliative and supportive care to
meet the special needs arising out of physical, psychological, spiritual, social
and economic stresses which are experienced during the final stages of illness
and during dying and bereavement.
 
ii) Hospices are organizations which must be certified under Article 40 of the
PHL. All services must be provided by qualified employees and volunteers of the




APPENDIX K
January 1, 2007
K-25
 




hospice or by qualified staff through contractual arrangements to the extent
permitted by federal and state requirements. All services must be provided
according to a written plan of care which reflects the changing needs of the
patient/family.
 
iii) If an Enrollee becomes terminally ill and receives Hospice Program
services, he or she may remain enrolled and continue to access the Contractor's
Benefit Package while Hospice costs are paid for by Medicaid fee-for-service.
 
d) Prescription and Non-Prescription (OTC) Drugs, Medical Supplies, and Enteral
Formula
 
Coverage for drugs dispensed by community pharmacies, over the counter drugs,
medical/surgical supplies and enteral formula are not included in the Benefit
Package and will be paid for by Medicaid fee-for-service. Medical/surgical
supplies are items other than drugs, prosthetic or orthotic appliances, or DME
which have been ordered by a qualified practitioner in the treatment of a
specific medical condition and which are: consumable, non-reusable, disposable,
or for a specific rather than incidental purpose, and generally have no
salvageable value (e.g. gauze pads, bandages and diapers). Pharmaceuticals and
medical supplies routinely furnished or administered as part of a clinic or
office visit are covered.
 
2. Non-Covered Behavioral Health Services
 
a) Chemical Dependence Services
 
i) Outpatient Rehabilitation and Treatment Services


A) Methadone Maintenance Treatment Program (MMTP)


Consists of drug detoxification, drug dependence counseling, and rehabilitation
services which include chemical management of the patient with methadone.
Facilities that provide methadone maintenance treatment do so as their principal
mission and are certified by OASAS under 14 NYCRR Part 828.


B) Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic
Programs


Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic Programs
are licensed under Title 14 NYCRR Part 822 and provide chemical dependence
outpatient treatment to individuals who suffer from chemical abuse or dependence
and their family members or significant others.



APPENDIX K
January 1, 2007
K-26
 
C) Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs
 
Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs
provide full or half-day services to meet the needs of a specific target
population of chronic alcoholic persons who need a range of services which are
different from those typically provided in an alcoholism outpatient clinic.
Programs are licensed by as Chemical Dependence Outpatient Rehabilitation
Programs under Title 14 NYCRR § 822.9.
 
D) Outpatient Chemical Dependence for Youth Programs
 
Outpatient Chemical Dependence for Youth Programs (OCDY) licensed under Title 14
NYCRR Part 823, establish programs and service regulations for OCDY programs.
OCDY programs offer discrete, ambulatory clinic services to chemically-dependent
youth in a treatment setting that supports abstinence from chemical dependence
(including alcohol and substance abuse) services.
 
ii) Chemical Dependence Services Ordered by the LDSS
 
A) The Contractor is not responsible for the provision and payment of Chemical
Dependence Inpatient Rehabilitation and Treatment Services ordered by the LDSS
and provided to Enrollees who have:
 
I) been assessed as unable to work by the LDSS and are mandated to receive
Chemical Dependence Inpatient Rehabilitation and Treatment Services as a
condition of eligibility for Public Assistance or Medicaid, or
 
II) have been determined to be able to work with limitations (work limited) and
are simultaneously mandated by the LDSS into Chemical Dependence Inpatient
Rehabilitation and Treatment Services (including alcohol and substance abuse
treatment services) pursuant to work activity requirements.
 
B) The Contractor is not responsible for the provision and payment of Medically
Supervised Inpatient and Outpatient Withdrawal Services ordered by the LDSS
under Welfare Reform (as indicated by Code 83).
 
C) The Contractor is responsible for the provision and payment of Medically
Managed Detoxification Services in this Agreement.
 
D) If the Contractor is already providing an Enrollee with Chemical Dependence
Inpatient Rehabilitation and Treatment Services and Detoxification Services and
the LDSS is satisfied with the level of care and services, then the Contractor
will continue to be responsible for the provision and payment of these services.
 
 


APPENDIX K
January 1, 2007
K-27
 
b) Mental Health Services
 
i) Intensive Psychiatric Rehabilitation Treatment Programs (IPRT)
 
Time limited, active psychiatric rehabilitation designed to assist a patient in
forming and achieving mutually agreed upon goals in living, learning, working
and social environments, to intervene with psychiatric rehabilitative
technologies to overcome functional disabilities. IPRT services are certified by
OMH under 14NYCRRPart587.
 
ii) Day Treatment
 
A combination of diagnostic, treatment, and rehabilitative procedures which,
through supervised and planned activities and extensive client-staff
interaction, provides the services of the clinic treatment program, as well as
social training, task and skill training and socialization activities. Services
are expected to be of six (6) months-duration. These services are certified by
OMH under 14 NYCRR Part 587.
 
iii) Continuing Day Treatment
 
Provides treatment designed to maintain or enhance current levels of functioning
and skills, maintain community living, and develop self-awareness and
self-esteem. Includes: assessment and treatment planning; discharge planning;
medication therapy; medication education; case management; health screening and
referral; rehabilitative readiness development; psychiatric rehabilitative
readiness determination and referral; and symptom management. These services are
certified by OMH under 14 NYCRR Part 587.
 
iv) Day Treatment Programs Serving Children
 
Day treatment programs are characterized by a blend of mental health and special
education services provided in a fully integrated program. Typically these
programs include: special education in small classes with an emphasis on
individualized instruction, individual and group counseling, family services
such as family counseling, support and education, crisis intervention,
interpersonal skill development, behavior modification, art and music therapy.
 
v) Home and Community Based Services Waiver for Seriously Emotionally Disturbed
Children
 
This waiver is in select counties for children and adolescents who would
otherwise be admitted to an institutional setting if waiver services were not
provided. The services include individualized care coordination, respite, family
support, intensive in-home skill building, and crisis response.


APPENDIX K
January 1, 2007
K-28
 
vi) Case Management
 
The target population consists of individuals who are seriously and persistently
mentally ill (SPMI), require intensive, personal and proactive intervention to
help them obtain those services which will permit functioning in the community
and either have symptomology which is difficult to treat in the existing mental
health care system or are unwilling or unable to adapt to the existing mental
health care system. Three case management models are currently operated pursuant
to an agreement with OMH or a local governmental unit, and receive Medicaid
reimbursement pursuant to 14 NYCRR Part 506. Please note: See generic definition
of Comprehensive Medicaid Case Management (CMCM) under Item 3 - "Other
Non-Covered Services."
 
vii) Partial Hospitalization
 
Provides active treatment designed to stabilize and ameliorate acute systems,
serves as an alternative to inpatient hospitalization, or reduces the length of
a hospital stay within a medically supervised program by providing the
following:
assessment and treatment planning; health screening and referral; symptom
management; medication therapy; medication education; verbal therapy; case
management; psychiatric rehabilitative readiness determination and referral and
crisis intervention. These services are certified by OMH under NYCRR Part 587.
 
viii) Services Provided Through OMH Designated' Clinics for Children With A
Diagnosis of Serious Emotional Disturbance (SED)
 
These are services provided by designated OMH clinics to children and
adolescents with a clinical diagnosis of SED.
 
ix) Assertive Community Treatment (ACT)
 
ACT is a mobile team-based approach to delivering comprehensive and flexible
treatment, rehabilitation, case management and support services to individuals
in their natural living setting. ACT programs deliver integrated services to
recipients and adjust services over time to meet the recipient's goals and
changing needs;
are operated pursuant to approval or certification by OMH; and receive Medicaid
reimbursement pursuant to 14 NYCRR Part 508.
 
x) Personalized Recovery Oriented Services (PROS)
 
PROS, licensed and reimbursed pursuant to 14 NYCRR Part 512, are designed to
assist individuals in recovery from the disabling effects of mental illness
through the coordinated delivery of a customized array of rehabilitation,
treatment, and support services in traditional settings and in off-site
locations. Specific components of PROS include Community Rehabilitation and
Support. Intensive Rehabilitation, Ongoing Rehabilitation and Support and
Clinical Treatment.




APPENDIX K
January 1, 2007
K-29




xi) Risperdal Consta, an injectable mental health drug used for management of
patients with schizophrenia, furnished as part of a clinic or office visit.
 
c) Rehabilitation Services Provided to Residents of OMH Licensed Community
Residences (CRs) and Family Based Treatment Programs, as follows:
 
i) OMH Licensed CRs*
 
Rehabilitative services in community residences are interventions, therapies and
activities which are medically therapeutic and remedial in nature, and are
medically necessary for the maximum reduction of functional and adaptive
behavior defects associated with the person's mental illness.
 
ii) Family-Based Treatment*
 
Rehabilitative services in family-based treatment programs are intended to
provide treatment to seriously emotionally disturbed children and youth to
promote their successful functioning and integration into the natural family,
community, school or independent living situations. Such services are provided
in consideration of a child's developmental stage. Those children determined
eligible for admission are placed in surrogate family homes for care and
treatment.
 
* These services are certified by OMH under 14 NYCRR § 586.3 and Parts 594 and
595.
 
d) Office of Mental Retardation and Developmental Disabilities (OMRDD) Services
 
i) Long Term Therapy Services Provided by Article 16-Clinic Treatment Facilities
or Article 28 Facilities
 
These services are provided to persons with developmental disabilities including
medical or remedial services recommended by a physician or other licensed
practitioner of the healing arts for a maximum reduction of the effects of
physical or mental disability and restoration of the person to his or her best
possible functional level. It also includes the fitting, training, and
modification of assistive devices by licensed practitioners or trained others
under their direct supervision. Such services are designed to ameliorate or
limit the disabling condition and to allow the person to remain in or move to.
the least restrictive residential and/or day setting. These services are
certified by OMRDD under 14 NYCRR Part 679 (or they are provided by Article 28
Diagnostic and Treatment Centers that are explicitly designated by the SDOH as
serving primarily persons with developmental disabilities). If care of this
nature is provided in facilities other than Article 28 or Article 16 centers, it
is a covered service.
 
ii) Day Treatment
 


APPENDIX K
January 1, 2007
K-30
 
A planned combination of diagnostic, treatment and rehabilitation services
provided to developmentally disabled individuals in need of a broad range of
services, but who do not need intensive twenty-four (24) hour care and medical
supervision. The services provided as identified in the comprehensive assessment
may include nutrition, recreation, self-care, independent living, therapies,
nursing, and transportation services. These services are generally provided in
an ICF or a comparable setting. These services are certified by OMRDD under 14
NYCRR Pail 690.
 
iii) Medicaid Service Coordination (MSC)
 
Medicaid Service Coordination (MSC) is a Medicaid State Plan service provided by
OMRDD which assists persons with developmental disabilities and mental
retardation to gain access to necessary services and supports appropriate to the
needs of the needs of the individual. MSC is provided by qualified service
coordinators and uses a person centered planning process in developing,
implementing and maintaining an Individualized Service Plan (ISP) with and for a
person with developmental disabilities and mental retardation. MSC promotes the
concepts of a choice, individualized services and consumer satisfaction. MSC is
provided by authorized vendors who have a contract with OMRDD, and who are paid
monthly pursuant to such contract. Persons who receive MSC must not permanently
reside in an ICF for persons with developmental disabilities, a developmental
center, a skilled nursing facility or any other hospital or Medical Assistance
institutional setting that provides service coordination. They must also not
concurrently be enrolled in any other comprehensive Medicaid long term service
coordination program/service including the Care at Home Waiver. Please note: See
generic definition of Comprehensive Medicaid Case Management (CMCM) under Item 3
"Other Non-Covered Services."
 
iv) Home And Community Based Services Waivers (HCBS)
 
The Home and Community-Based Services Waiver serves persons with developmental
disabilities who would otherwise be admitted to an ICF/MR if waiver services
were not provided. HCBS waivers services include residential habilitation, day
habilitation, prevocational, supported work, respite, adaptive devices,
consolidated supports and services, environmental modifications, family
education and training, live-in caregiver. and plan of care support services. \
These services are authorized pursuant to a SSA § 1915(c) waiver from DHHS.
 
v) Services Provided Through the Care At Home Program (OMRDD)
 
The OMRDD Care at Home III, Care at Home IV, and Care at Home VI waivers, serve
children who would otherwise not be eligible for Medicaid because of their
parents' income and resources, and who would otherwise be eligible for an ICF/MR
level of care. Care at Home waiver services include service coordination,
respite and assistive technologies. Care at Home waiver services are authorized
pursuant to a SSA § 1915(c) waiver from DHHS.
 


APPENDIX K
January 1, 2007
K-31
 
3. Other Non-Covered Services
 
a) The Early Intervention Program (EIP) - Children Birth to Two (2) Years of Age
 
i) This program provides early intervention services to certain children, from
birth through two (2) years of age, who have a developmental delay or a
diagnosed physical or mental condition that has a high probability of resulting
in developmental delay. All managed care providers must refer infants and
toddlers suspected of having a delay to the local designated Early Intervention
agency in their area. (In most municipalities, the County Health Department is
the designated agency, except: New York City - the Department of Health and
Mental Hygiene; Erie County - The Department of Youth Services; Jefferson County
-the Office of Community Services; and Ulster County - the Department of Social
Services).
 
ii) Early intervention services provided to this eligible population are
categorized as Non-Covered. These services, which are designed to meet the
developmental needs of the child and the needs of the family related to
enhancing the child's development, will be identified on eMedNY by unique rate
codes by which only the designated early intervention agency can claim
reimbursement. Contractor covered and authorized services will continue to be
provided by the Contractor. Consequently, the Contractor, through its
Participating Providers, will be expected to refer any enrolled child suspected
of having a developmental delay to the locally designated early intervention
agency in their area and participate in the development of the Child's
Individualized Family Services Plan (IFSP). Contractor's participation in the
development of the IFSP is necessary in order to coordinate the provision of
early intervention services and services covered by the Contractor.
 
iii) SDOH will instruct the locally designated early intervention agencies on
how to identify an Enrollee and the need to contact the Contractor or the
Participating Provider to coordinate service provision.
 
b) Preschool Supportive Health Services-Children Three (3) Through Four (4)
Years of Age
 
i) The Preschool Supportive Health Services Program (PSHSP) enables counties and
New York City to obtain Medicaid reimbursement for certain educationally related
medical services provided by approved preschool special education programs for
young children with disabilities. The Committee on Preschool Special Education
in each school district is responsible for the development of an Individualized
Education Program (IEP) for each child evaluated in need of special education
and medically related health services.
 
ii) PSHSP services rendered to children three (3) through four (4) years of age
in conjunction with an approved IEP are categorized as Non-Covered.




APPENDIX K
January 1, 2007
K-32
 




iii) The PSHSP services will be identified on eMedNY by unique rate codes
through which only counties and New York City can claim reimbursement. In
addition, a limited number of Article 28 clinics associated with approved
pre-school programs are allowed to directly bill Medicaid fee-for-service for
these services. Contractor covered and authorized services will continue to be
provided by the Contractor.
 
c) School Supportive Health Services-Children Five (5) Through Twenty-One (21)
Years of Age
 
i) The School Supportive Health Services Program (SSHSP) enables school
districts to obtain Medicaid reimbursement for certain educationally related
medical services provided by approved special education programs for children
with disabilities. The Committee on Special Education in each school district is
responsible for the development of an Individualized Education Program (IEP) for
each child evaluated in need of special education and medically related
services.
 
ii) SSHSP services rendered to children five (5) through twenty-one (21) years
of age in conjunction with an approved IEP are categorized as Non-Covered.
 
iii) The SSHSP services are identified on eMedNY by unique rate codes through
which only school districts can claim Medicaid reimbursement. Contractor covered
and authorized services will continue to be provided by the Contractor.
 
d) Comprehensive Medicaid Case Management (CMCM)
 
A program which provides "social work" case management referral services to a
targeted population (e.g.: pregnant teens, mentally ill). A CMCM case manager
will assist a client in accessing necessary services in accordance with goals
contained in a written case management plan. CMCM programs do not provide
services directly, but refer to a wide range of service Providers. Some of these
services are: medical, social, psycho-social, education, employment, financial,
and mental health. CMCM referral to community service agencies and/or medical
providers requires the case manager to work out a mutually agreeable case
coordination approach with the agency/medical providers. Consequently, if an
Enrollee of the Contractor is participating in a CMCM program, the Contractor
must work collaboratively with the CMCM case manager to coordinate the provision
of services covered by the Contractor. CMCM programs will be instructed on how
to identify a managed care Enrollee and informed on the need to contact the
Contractor to coordinate service provision.


e) Directly Observed Therapy for Tuberculosis Disease
 
Tuberculosis directly observed therapy (TB/DOT) is the direct observation of
oral ingestion of TB medications to assure patient compliance with the
physician's prescribed medication regimen. While the clinical management of
tuberculosis is included in the Benefit Package, TB/DOT where applicable, can be
billed directly to eMedNY by any SDOH approved Medicaid fee-for-service TB/DOT
Provider. The




APPENDIX K
January 1, 2007
K-33
 




Contractor remains responsible for communicating, cooperating and coordinating
clinical management of TB with the TB/DOT Provider.
 
f) AIDS Adult Day Health Care
 
Adult Day Health Care Programs (ADHCP) are programs designed to assist
individuals with HIV disease to live more independently in the community or
eliminate the need for residential health care services. Registrants in ADHCP
require a greater range of comprehensive health care services than can be
provided in any single setting, but do not require the level of services
provided in a residential health care setting. Regulations require that a person
enrolled in an ADHCP must require at least three (3) hours of health care
delivered on the basis of at least one (1) visit per week. While health care
services are broadly defined in this setting to include general medical care,
nursing care, medication management, nutritional services, rehabilitative
services, and substance abuse and mental health services, the latter two (2)
cannot be the sole reason for admission to the program. Admission criteria must
include, at a minimum, the need for general medical care and nursing services.
 
g) HIV COBRA Case Management
 
The HIV COBRA (Community Follow-up Program) Case Management Program is a program
that provides intensive, family-centered case management and community follow-up
activities by case managers, case management technicians, and community
follow-up workers. Reimbursement is through an hourly rate billable to Medicaid.
Reimbursable activities include intake, assessment, reassessment, service plan
development and implementation, monitoring, advocacy, crisis intervention, exit
planning, and case specific supervisory case-review conferencing.
 
h) Adult Day Health Care
 
i) Adult Day Health Care means care and services provided to a registrant in a
residential health care facility or approved extension site under the medical
direction of a physician and which is provided by personnel of the adult day
health care program in accordance with a comprehensive assessment of care needs
and individualized health care plan, ongoing implementation and coordination of
the health care plan, and transportation.


ii) Registrant means a person who is a nonresident of the residential health
care facility who is functionally impaired and not homebound and who requires
certain preventive, diagnostic, therapeutic, rehabilitative or palliative items
or services provided by a general hospital, or residential health care facility;
and whose assessed social and health care needs, in the professional judgment of
the physician of record, nursing staff. Social Services and other professional
personnel of the adult day health care program can be met in whole or in part
satisfactorily by delivery of appropriate services in such program.




APPENDIX K
January 1, 2007
K-34
 




i) Persona] Emergency Response Services (PERS)
 
Personal Emergency Response Services (PERS) are not included in the Benefit
Package. PERS are covered on a fee-for-service basis through contracts between
the -LDSS and PERS vendors.
 
j) School-Based Health Centers
 
A School-Based Health Center (SBHC) is an Article 28 extension clinic that is
located in a school and provides students with primary and preventive physical
and mental health care services, acute or first contact care, chronic care, and
referral as needed. SBHC services include comprehensive physical and mental
health histories and assessments, diagnosis and treatment of acute and chronic
illnesses, screenings (e.g., vision, hearing, dental, nutrition, TB), routine
management of chronic diseases (e.g., asthma, diabetes), health education,
mental health counseling and/or referral, immunizations and physicals for
working papers and sports.


APPENDIX K
January 1, 2007
K-35
 
 
K.4
 
Family Health Plus Non-Covered Services
 
1. Non-Emergent Transportation Services (except for 19 and 20 year olds
receiving C/THP Services)
2. Personal Care Agency Services
3. Private Duty Nursing Services
4. Long Term Care - Residential Health Care Facility Services
5. Non-Prescription (OTC) Drugs and Medical Supplies
6. Alcohol and Substance Abuse (ASA) Services Ordered by the LDSS
7. Office of Mental Health/ Office of Mental Retardation and Developmental
Disabilities Services
8. School Supportive Health Services
9. Comprehensive Medicaid Case Management (CMCM)
10. Directly Observed Therapy for Tuberculosis Disease
11. AIDS Adult Day Health Care
12. HIV COBRA Case Management
13. Home and Community Based Services Waiver
14. Methadone Maintenance Treatment Program
15. Day Treatment
16. IPRT
17. Infertility Services
18. Adult Day Health Care
19. School Based Health Care Services
20. Personal Emergency Response Systems




APPENDIX K
January 1, 2007
K-36


 


Schedule 1 of Appendix N




SERVICE
FEE
TB CLINIC
$125.00
IMMUNIZATION
$50.00
LEAD POISONING SCREENING
$15.00
HIV COUNSELING AND TESTING VISIT
$96.47
HIV COUNSELING AND NO TESTING
$90.12
HIV POST TEST COUNSELING
Visit Positive Result
 
$90.12
LAB TEST
 
HIV 1 (ELISA Test)
$12.27
HIV Antibody, Confirmatory (Western Blot)
$26.75
DENTAL SERVICES
$108.00

 

